Ea) PEMEX

Contrato No 424102853
EXPLORACION Y PRODUCCION 6)

rea Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Contrato de Servicios

para la Exploración, Desarrollo y
Producción de Hidrocarb

uros, en el Área Contractual Pánuco

Entre
Pemex-Exploración y Producción

y
Petro-SPM- Integrated Services S.A. de C.V.

y

Dowell Schlumberger de México S.A. de C.V. y Petrofac México
S.A de C.V.
Contrato No 424102853

SD PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION (0) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Declaraciones

Cláusulas

1.

Definiciones e interpretación

1.1. Definiciones

1.2. Singular y plural

1.3. Encabezados y referencias

1.4. Interpretación

1.5. Manifestaciones del Contratista

Objeto del Contrato

2.1. Ejecución de los Servicios

2.2. Fondeo

2.3. Control de PEP

2.4. Límites del Contrato y no otorgamiento de la propiedad

Plazo del Contrato y renuncia
3.1. Fecha Efectiva

3.2. Plazo

3.3. Renuncia del Contratista

Empresas Participantes y Compañía Líder
4.1. Participación

4.2. Responsabilidad solidaria

4.3. Compañía Líder

4.4. Revocatoria de Compañía Líder

Transición y Periodo Inicial
5.1. Transición
5.2. Periodo Inicial

Servicios durante el Periodo Inicial

6.1. Servicios de Exploración en el Periodo Inicial

6.2. Hidrocarburos extraídos durante el Periodo Inicial

6.3. Decisión de no proceder después del Periodo Inicial

6.4. Comunicación de Continuación por viabilidad de desarrollo
6.5. Incumplimiento del Programa Mínimo Inicial

6.6. Reportes de perforación

a

A
fe Contrato No 424102853
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

6.7. Extensión de yacimiento y desarrollo unificado
6.8. Informe de Evaluación

7. Servicios de Desarrollo
7.1. Plan de Desarrollo
7.2. Modificaciones al proyecto de Plan de Desarrollo por parte de PEP
7.3. Cumplimiento del Plan de Desarrollo y modificaciones
7.4. Reportes de perforación
7.5. — Pronóstico de producción
7.6. Servicios de Producción
7.7. Instalaciones de Entrega
7.8. Decisión de no proceder con el Plan de Desarrollo

8. Área Contractual
8.1. Reducción del Área Contractual
8.2. Extensión del Área Contractual
8.3. Indicadores Clave de Desempeño
8.4. Acceso al Área Contractual

9. Unificación e instalaciones comunes
9.1. Unificación
9.2. Instalaciones
9.3.  Desacuerdo sobre infraestructura o unificación

10. Programas de Trabajo
10.1. Programas de Trabajo l
10.2. Programa del Periodo Inicial e”
10.3. Contenido de Programas de Trabajo
10.4. Aprobación de Programas de Trabajo; modificaciones de PEP
10.5. Asuntos no sujetos a aprobación de PEP
10.6. Modificaciones del Contratista
10.7. Programas de trabajo preliminares
10.8. Informes de avance
10.9. Documentación

11. Presupuestos y Gastos Elegibles
11.1. Presupuestos
11.2. Presupuestos preliminares
11.3. Modificaciones
11.4. Contabilidad de los Gastos Elegibles

/
2)

1
|
Contrato No 424102853
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

12.

13.

14.

15.

16.

11.5. Gastos Recuperables
11.6. Revisión de PEP
11.7. Obligación de mantener registros

Nominación y medición de los Hidrocarburos
12.1. Volumen y calidad

12.2. Nominación

12.3. Recepción de Hidrocarburos Netos

12.4. Procedimientos de recepción

12.5. Equipo de medición

12.6. Instalación, mantenimiento y calibración del equipo de medición
12.7. Certificación del equipo de medición

12.8. Registros

12.9. Mal funcionamiento del equipo de medición
12.10. Reemplazo del equipo de medición

Materiales

13.1. Propiedad y uso de Materiales
13.2. Arrendamiento

13.3. Mantenimiento

13.4. Materiales de PEP

Otras obligaciones y derechos de las Partes

14.1. Obligaciones adicionales del Contratista

14.2. Responsabilidad ambiental del Contratista

14.3. Responsabilidad ambiental de PEP y derechos a indemnización
14.4. Obligaciones adicionales de PEP

14.5. Derechos adicionales de PEP

14.6. Derechos adicionales del Contratista

Disposición de la producción
15.1. Hidrocarburos de Insumo
15.2. Entrega

15.3. Gas no asociado

Remuneración

16.1. Derechos exclusivos de PEP

16.2. Condición de la Remuneración

16.3. Remuneración única

16.4. Forma de pago /

A
E Contrato No 424102853
> PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

16.5. Intereses moratorios

17. Garantías
17.1. Garantía Corporativa
17.2. Garantías de Cumplimiento
17.3. Reducción del monto
17.4. Reconocimiento y acuerdo del Contratista
17.5. Causas de ejecución

18. Abandono
18.1. Requerimientos del programa
18.2. Comunicación de Abandono
18.3. Abandono después del Periodo Inicial
18.4. Responsabilidad por Gastos
18.5. Cuenta de Abandono
18.6. Fondeo de la Cuenta de Abandono
18.7. Fondos Insuficientes
18.8. Sustitución por PEP

19. Responsabilidad laboral, Subcontratistas, grado de integración nacional,
capacitación, desarrollo sustentable e importaciones

19.1. Responsabilidad laboral del Contratista

19.2. Responsabilidad laboral de PEP

19.3. Personal del Sindicato de Trabajadores Petroleros de la República
Mexicana

19.4. Capacitación a personal de PEP

19.5. Subcontratistas >

19.6. Transferencia de tecnología, investigación y desarrollo

19.7. Grado de integración nacional

19.8. Desarrollo sustentable

19.9. Importaciones

20. Seguros
20.1. Estipulación general
20.2. Cobertura de seguro

21. Caso Fortuito o Fuerza Mayor, suspensión y terminación anticipada
21.1. Caso Fortuito o Fuerza Mayor

21.2. Comunicación
iv %
pr

21.3. Carga de la prueba
EXPLORACION Y PRODUCCION >>

22.

23.

24,

25.

26.

PEMEX

Contrato No 424102853

Área Contractual Pánuco

PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

21.4. Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del

Contrato

21.5. Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor
21.6. Terminación anticipada por Caso Fortuito o Fuerza Mayor

21.7. Situaciones de emergencia

Rescisión, terminación y finiquito

22.1. Causas de rescisión por parte de PEP

22.2. Periodo de cura

22.3. Procedimiento de rescisión

22.4. Efectos de la rescisión

22.5. Obligaciones subsistentes

22.6. Derecho de rescisión por parte del Contratista
22.7. Transición a PEP

22.8. Derecho de PEP de terminación anticipada
22.9. Finiquito

Cesión y cambio de control
23.1. Cesión

23.2. Separación

23.3. Cambio de control

Indemnización
24.1. Indemnización
24.2. Causas de ejecución

Ley Aplicable y solución de controversias
25.1. Ley Aplicable

25.2. Consultas directas

25.3. Experto Independiente

25.4. Arbitraje

25.5. Renuncia a Embargos Previos al Laudo
25.6. Renuncia a vía diplomática

25.7. Autonomía de las estipulaciones

Gobernanza del Contrato

26.1. Esquema de gobernanza y supervisión de actividades
26.2. Miembros del Grupo Directivo

26.3. Facultades

A

a
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

26.4, Reuniones
26.5. Solicitud de reunión
26.6. Acta
26.7. Grupos técnicos
27. Modificaciones y renuncias
27.1. Modificaciones generales
27.2. Modificaciones por cambio de ley
28. Relación de las Partes
29. Información, propiedad industrial y confidencialidad
29.1. Propiedad de información
29.2. Propiedad industrial
29.3. Confidencialidad del Contrato
29.4. Confidencialidad
29.5. Excepción a la confidencialidad
30. Impuestos
31. Comunicaciones
32. Totalidad del Contrato
33. Idioma
34. Compromiso contra la corrupción
Anexos
Anexo 1 Área Contractual >
Anexo 2 Garantía Corporativa
Anexo 3 Remuneración
Anexo 4 Inventario de activos y producción base
Anexo 5 Comunicación de Continuación
Anexo 6 Procedimientos de Registro Financiero
Anexo 7 Programa Mínimo Inicial y Obligación Mínima de Trabajo

Anexo 8 Puntos de Medición y nominación

Anexo 9 Informe de Evaluación
Anexo 10 Plan de Desarrollo /
vi P %
Y Contrato No 424102853
£ memex e

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Anexo 11 Permisos
Anexo 12 Garantía de Cumplimiento: carta de crédito
Anexo 13 Garantía de Cumplimiento: fianza
Anexo 14 Indicadores Clave de Desempeño
Anexo 15 Abandono
Anexo 16 Lineamientos para subcontratación
Anexo 17 Grado de integración nacional
Anexo 18 Desarrollo sustentable

Anexo 19 Participación consorcial

" / ER ¿
Contrato No 424102853
LD ren PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O 19) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Contrato de Servicios para la Exploración, Desarrollo y
Producción de Hidrocarburos

Este Contrato de Servicios para la Exploración, Desarrollo y Producción de Hidrocarburos
(el “Contrato”) lo celebran, por una parte, PEMEX-EXPLORACIÓN Y PRODUCCIÓN
(PEP”), representado por Pedro Velázquez Velázquez, en su carácter de Gerente de
Suministros y Servicios Administrativos Región Norte, y por la otra parte, PETRO-SPM
INTEGRATED SERVICES S.A. DE C.V. (en lo sucesivo la “SPE” o el “Contratista”,
representada por Henricus Alberto Bockmeulen, en su carácter de Apoderado General;
DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V. , tepresentada por Enrique Brash
Espinosa, en su carácter de Apoderado General, y PETROFAC MÉXICO S.A DE C.V.
representada por Henricus Alberto Bockmeulen, en su carácter de Director General de la
Sociedad, (en lo sucesivo las “Empresas Participantes”), al tenor de las siguientes
Declaraciones y Cláusulas:

Declaraciones

PEP declara que:

L Es un organismo público descentralizado de la Administración Pública Federal de
los Estados Unidos Mexicanos, con fines productivos, de carácter técnico,
industrial y comercial, con personalidad jurídica y patrimonio propios, que tiene por
objeto la exploración y explotación del petróleo y el gas natural; su transporte,
almacenamiento en terminales y comercialización, de conformidad con el Decreto
que establece la estructura, el funcionamiento y el control de los organismos
subsidiarios de Petróleos Mexicanos, publicado en el Diario Oficial de la
Federación el 21 de marzo del 2012 y que, de conformidad con el artículo Quinto
del mismo, tiene capacidad para celebrar con personas físicas o morales toda
clase de actos, convenios y contratos;

IN Conforme a los artículos 25, 27, párrafo sexto, 28, párrafo cuarto, y 134 de la
Constitución Política de los Estados Unidos Mexicanos, y en términos de la Ley
Reglamentaria del Artículo 27 Constitucional en el Ramo del Petróleo y de la Ley
de Pemex, lleva a cabo, en términos del Artículo 5% de la citada ley reglamentaria,
la exploración y explotación de Hidrocarburos en el territorio de México, y puede
celebrar contratos de obras y de prestación de servicios, siempre que se cumpla
con las condiciones establecidas por el artículo 6” de la citada ley reglamentaria
por el artículo 60 de la Ley de Pemex;

( 24

a)
== Contrato No 424102853
DS PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Ml. Ha obtenido de las autoridades competentes las autorizaciones necesarias para la
celebración del Contrato, incluyendo las autorizaciones corporativas y
presupuestarias correspondientes en términos de las Leyes Aplicables y de las
DAC;

v. El 19 de enero de 2012 publicó la Convocatoria número 078/11 y, de acuerdo con
las Bases de Licitación, emitió el fallo con fecha 19 de junio de 2012, conforme al
cual el Contrato fue adjudicado;

v. Está facultado para celebrar este Contrato de acuerdo, entre otros, con los
artículos 1, segundo párrafo, 5, segundo párrafo, 51, 60 y 61 de la Ley de Pemex,
y 6, primer párrafo, de la Ley Reglamentaria del Artículo 27 Constitucional en el
Ramo del Petróleo y Quinto del Decreto que establece la estructura, el
funcionamiento y el control de los organismos subsidiarios de Petróleos
Mexicanos, publicado en el Diario Oficial de la Federación el 21 de marzo del
2012. Asimismo, su representante está facultado para celebrar este Contrato y
acredita su personalidad y facultades en términos del Artículo Sexto Transitorio del
“Decreto que tiene por objeto establecer la estructura, el funcionamiento y el
control de los organismos subsidiarios de Petróleos Mexicanos”, publicado en el
Diario Oficial de la Federación el 21 de marzo del 2012, fracción XIIl de Artículo
Cuarto Transitorio del Reglamento de la Ley de Petróleos Mexicanos, mediante el
testimonio de la Escritura Pública No. 261,331 de fecha 14 de septiembre de 2011,
otorgada ante la fe del Notario Público 30 del Distrito Federal Licenciado Rafael
Arturo Coello Santos, así como oficio No. PEP-139-2012 de 16 de junio de 2012,
manifestando que sus facultades a la fecha no le han sido revocadas, limitadas o
modificadas en forma alguna.

Mi. Todos los actos que le corresponda realizar conforme al Contrato se llevarán a
cabo en el marco de lo dispuesto por las Leyes Aplicables y de las DAC, contarán
con las autorizaciones que en cada caso se requieran, y podrán ser fiscalizados
por los órganos de evaluación corporativa.

PETRO-SPM INTEGRATED SERVICES S.A. DE C.V. en su carácter de “SPE” o el
“Contratista”declara que:

L Es una sociedad mexicana constituida y con existencia jurídica de conformidad
con las leyes de los Estados Unidos Mexicanos, lo que se acredita con la Escritura
Pública número 84,582 de 24 de julio de 2012, ante la fe del Licenciado Luis
Felipe Morales Viesca, Titular de la Notaria Pública No. 22 del Distrito Federal,
actuando como asociado del Lic. José Ángel Fernández Uria, Titular de la Notaría
Pública No. 217 y en el protocolo de la Notaría número 60 cuyo titular es el Lic.
Francisco de P. Morales Díaz, en trámite de inscripción en el Registro Público de
la Propiedad y Comercio del Distrito Federal, por lo reciente de su otorgamiento,
de acuerdo con constancia expedida el 26 de julio de 2012 por el Lic. Luis Felipe
Morales Viesca, Titular de la Notaría Pública No. 22 del Distrito Federal
manifiesta que cuenta con capacidad legal para celebrar y cumplir el Contrato;

D>

a)
2 PEMEX Contrato No 424102853

A Área Contractual Pánuco
EXPLORACIÓN Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

ll. Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

IN Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

NA Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC: y

v. La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 84,582 de
fecha 24 de julio de 2011, otorgada ante el licenciado Luis Felipe Morales Viesca
Titular de la Notaria Pública No. 22 del Distrito Federal, actuando como asociado
del Lic. José Ángel Fernández Uria, Titular de la Notaría Pública No. 217 y en el
protocolo de la Notaría número 60 cuyo titular es el Lic. Francisco de P. Morales
Díaz, en trámite de inscripción en el Registro Público de la Propiedad y Comercio
del Distrito Federal, por lo reciente de su otorgamiento, de acuerdo con constancia
expedida el 26 de julio de 2012 por el Lic. Luis Felipe Morales Viesca, Titular de la
Notaría Pública No. 22 del Distrito Federal, y conforme a dicho poder celebra este
Contrato.

DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V., en su carácter de “Empresa
Participante”, declara que:

l Es una sociedad Mexicana constituida y con existencia jurídica de conformidad
con las leyes de los Estados Unidos Mexicanos, lo que se acredita con la Escritura
Pública número 56471 de fecha 2 de marzo de 2011, otorgada ante la Fe del
Titular de la Notaria Pública No. 102 del Distrito Federal, Lic. José Maria Morera
González, que contiene la compulsa de los estatutos sociales vigentes de Dowell
Schlumberger de México, S.A. de C.V., inscrita en el Registro Público de la
Propiedad y de Comercio del Distrito Federal el 18 de marzo de 2011, bajo folio
mercantil número 2964* de fecha 14 de marzo de 2011 y manifiesta que cuenta
con capacidad legal para celebrar y cumplir el Contrato;

IN Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

ML Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para |
cumplir con sus obligaciones conforme al Contrato;

W. Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones!

corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado

9
2 PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION 0) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 57,352 de
fecha 15 de junio de 2011, otorgada ante Notario Público número 102 del Distrito
Federal, licenciado José María Morera González y conforme a dicho poder celebra
este Contrato.

PETROFAC MÉXICO S.A DE C.V., en su carácter de “Empresa Participante”, declara

que:

Es una sociedad Mexicana constituida y con existencia jurídica de conformidad
con las leyes de los Estados Unidos Mexicanos, lo que se acredita con la Escritura
Pública No. 6893 de fecha 19 de septiembre de 2011, otorgada ante la de del Lic.
Jose Ángel Fernández Uria, titular de la Notaria Publica No. 217, cuyo primer
testimonio quedó debidamente inscrito en el Registro Público de la Propiedad y el
Comercio del Distrito Federal bajo el folio mercantil número 459458 de fecha 12 de
Octubre de 2011 y manifiesta que cuenta con capacidad legal para celebrar y
cumplir el Contrato;

Conoce las Leyes Aplicables, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

Tiene la organización, la experiencia y la capacidad técnica, financiera y legal para
cumplir con sus obligaciones conforme al Contrato;

Ha llevado a cabo todos los actos corporativos, obtenido todas las autorizaciones
corporativas o de otra naturaleza, y cumplido con todos los requerimientos legales
aplicables para celebrar y cumplir el Contrato, y ni él ni ningún tercero asociado
con él se encuentra en cualquiera de los supuestos del artículo 59 de la Ley de
Pemex, ni en los supuestos contemplados por el artículo 12 de las DAC; y

La capacidad jurídica de su representante para celebrar el Contrato se acredita
mediante el poder protocolizado mediante escritura pública número 6,893 de fecha
19 de septiembre de 2011, otorgada ante Notario Público número 217 del Distrito
Federal, licenciado José Ángel Fernández Uria, inscrita en el Registro Público de
la Propiedad y el Comercio del Distrito Federal bajo el folio mercantil número
459458 de fecha 12 de Octubre de 2011y conforme a dicho poder celebra este
Contrato.

PEP, SPE y/o el Contratista y las Empresas Participantes, declaran que:

Cada una de las Partes se compromete a cooperar con la otra en el cumplimiento!
de las disposiciones aplicables a su organización corporativa, derivadas de |
Leyes Aplicables o de legislaciones extranjeras, incluyendo, sin limitación!

: ¡e

do

a
) PEMEX Contrato No 424102853

dl Área Contractual Pánuco

EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

aquellas relacionadas al soborno de oficiales extranjeros, controles de
exportación, disposiciones anti-boicot y antimonopolios, cumplimiento de requisitos
de entidades regulatorias y disposiciones de seguridad interna;

Cada una de las Partes se compromete a que todas las actividades que realice en
relación con el Contrato serán llevadas a cabo de conformidad con las Leyes
Aplicables; y

Conocen el sentido, alcance y obligatoriedad del Contrato Colectivo de Trabajo
vigente celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana.

Con base en las declaraciones anteriores, las Partes acuerdan las siguientes:

Tál:

Cláusulas

Cláusula 1
Definiciones e interpretación

Definiciones. Se establecen las siguientes definiciones para los efectos del
Contrato:

“Abandono” significa todas las actividades de abandono, incluyendo sin limitación,
el taponamiento y abandono de Pozos, el desmontaje y retiro de plantas,
plataformas, instalaciones, maquinaria y equipo, y la restauración del Área
Contractual, de conformidad con las Leyes Aplicables, la Experiencia y Prácticas
Prudentes de la Industria y las secciones de Abandono del Plan de Desarrollo y de
los Programas de Trabajo aprobados, en los términos previstos en la Cláusula 18.

“Anexo” significa cada uno de los anexos que se integran a este Contrato y que
forman parte del mismo, así como las modificaciones que se realicen a los mismos
durante el plazo.

“Año Contractual” significa:

(i) para el Periodo Inicial, un periodo de doce (12) meses contados a partir del

día siguiente de la fecha de terminación de la transición o de cada,

aniversario de cada día siguiente a dicha fecha

(ii) para el Periodo de Desarrollo:
(a) Un primer periodo que inicie a partir de la terminación del Periodo Inicial
y que concluya el 31 de diciembre del año correspondiente finalizado el
primer periodo, /

7 b

do

a
Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

(b) un periodo de un (1) año que inicia el primero de enero de cada año.
“año” significa un año calendario.

“Área Contractual” significa la superficie descrita en el Anexo 1, dividida en
Sectores, así como las formaciones geológicas de dicha superficie hasta cualquier
profundidad, en la cual el Contratista está autorizado y obligado en virtud del
Contrato a llevar a cabo los Servicios, según la misma sea modificada conforme a
los términos y condiciones del Contrato, en el entendido de que este Contrato no
le concede al Contratista ningún derecho sobre el Área Contractual o cualquiera
de sus recursos naturales, exceptuando aquello que sea necesario para el
cumplimiento de sus obligaciones contractuales.

“Barril” significa la unidad de medida equivalente a un volumen igual a cuarenta y
dos (42) galones de los EE.UU. a una temperatura de sesenta grados (60”)
Fahrenheit.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones, enmiendas o aclaraciones a
las mismas, expedidas por escrito por PEP.

“Campo” significa el área debajo de la cual están localizados uno o más
yacimientos de Hidrocarburos en una o más formaciones en la misma estructura o
entidad geológica.

“Caso Fortuito o Fuerza Mayor” significa los actos o eventos previstos en la
Cláusula 21.1.

“Compañía Líder” tendrá el significado previsto en la Cláusula 4.3; queda
entendido que la Compañía Líder será una Empresa Participante.

“Compañía Relacionada” significa, en relación con cualquier Persona, cualquier
otra Persona que la controle directa o indirectamente, que esté controlada por
dicha Persona, o que se encuentre bajo un control común con dicha Persona.
Para los efectos de esta definición, el término “control” de cualquier Persona
significa el poder para dirigir, administrar o dictar la gestión o políticas de
administración de la misma, ya sea mediante la tenencia de acciones o de
cualesquiera otros valores con derecho de voto o mediante cualquier otro medio.

“Comunicación de Continuación” significa la notificación conforme al modelo del
Anexo 5, con cuya entrega a PEP el Contratista puede elegir continuar prestando
los Servicios en el Área Contractual después del Periodo Inicial, de acuerdo con lo
dispuesto en la Cláusula 6.4.

“Condensado” significa cualesquiera Hidrocarburos en estado liquido bajo presik
atmosférica y a temperatura ambiente que son extraídos o condensados del Gas.

: Un
Contrato No 424102853
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

“Contratista” significa PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

“Contrato” significa el contrato de servicios para la exploración, desarrollo y
producción de Hidrocarburos, incluyendo todos los Anexos que se adjuntan al
mismo y que constituyen parte integral del Contrato, así como todas las
modificaciones o enmiendas que se hagan al mismo de conformidad con sus
términos.

“Convocatoria” significa la convocatoria pública internacional número 078/11
publicada por PEP el 19 de enero de 2012.

“Crudo” significa cualesquiera Hidrocarburos que se encuentran en estado líquido
bajo presión atmosférica y a temperatura ambiente, excluyendo Condensados.

“Cuenta de Abandono” tendrá el significado previsto en la Cláusula 18.5.

“Cuenta Operativa” tendrá el significado previsto en el numeral 4.2 de los
Procedimientos de Registro Financiero.

“DAC” significa las Disposiciones administrativas de contratación en materia de
adquisiciones, arrendamientos, obras y servicios de las actividades sustantivas de
carácter productivo de Petróleos Mexicanos y Organismos Subsidiarios emitidas
por el Consejo de Administración de Petróleos Mexicanos.

“día” significa un día calendario.

“Día Hábil” significa cualquier día que no sea sábado, domingo u otro que esté
considerado como día de asueto de acuerdo con la legislación de México.

“Documentos Técnicos” significa todos los estudios, reportes, hojas de cálculo y
bases de datos, en cualquier forma, relativos al Área Contractual o los Servicios.

“Dólares” o “USD” significa dólares de los Estados Unidos de América.

“Embargo Previo al Laudo” significa cualquier orden, decreto, embargo u otra XA
decisión (cualquiera que sea su denominación) de cualquier corte, órgano arbitral

u otra autoridad competente emitida antes del laudo final conforme a la Cláusula

25.5 de este Contrato, que embargue, decomise, congele o de otra forma restrinja

el uso o disposición de cualquier propiedad (tangible o intangible) antes de la

emisión del laudo final, ya sea que la posesión o control de dicha propiedad la

tenga una Parte o un tercero.

C

“Empresas Participantes” significa, según el contexto lo requiera, conjunta
separadamente DOWELL SCHLUMBERGER DE MÉXICO S.A. DE CV. Y|
PETROFAC MÉXICO S.A DE CV.

“Entidad Garantizada” tendrá el significado previsto en el Anexo 2.

l l>-4
Contrato No 424102853
PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION <> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

"Experiencia y Prácticas Prudentes de la Industria” significa las mejores
prácticas, métodos, estándares y procedimientos generalmente aceptados y
acatados internacionalmente por operadores expertos, prudentes y diligentes, con
experiencia en materia de exploración, evaluación, desarrollo y producción de
Hidrocarburos, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión, se consideraría que
obtendrían los resultados planeados y maximizarian los beneficios económicos
para PEP de la explotación de los Hidrocarburos dentro del Área Contractual.

“Experto Independiente” significa la Persona seleccionada de acuerdo con la
Cláusula 25.3.

“Fecha Efectiva” significa la fecha determinada de conformidad con la Cláusula
3.1.

“Flujo de Efectivo Disponible” tendrá el significado que se le atribuye en el
Anexo 3.

“Garante” significa la Compañía Relacionada de la Compañía Líder o la propia
Compañía Líder que emitirá la Garantía Corporativa a la firma del Contrato. Queda
entendido que únicamente podrán actuar como Garantes aquellas Compañías
Relacionadas o Empresas Participantes, que cuenten con la capacidad financiera
requerida en las Bases de Licitación. Asimismo, queda entendido que para el caso
de Compañías Relacionadas, únicamente podrán actuar como Garantes aquellas
Compañías Relacionadas de la Compañía Líder que (i) sea la empresa matriz en
última instancia de la Compañía Líder o (ii) controlen a la Compañía Líder o (iii)
sean controladas directamente por las Compañías Relacionadas que controlen a
la Compañía Líder o (iv) sean controladas directamente por la empresa matriz en
última instancia de la Compañía Líder.

“Garantía” significa la Garantía del Cumplimiento y/o la Garantía Corporativa,
según lo requiera el contexto.

“Garantía de Cumplimiento” significa las garantías a ser entregadas por el
Contratista de conformidad con la Cláusula 17.2.

“Garantías Corporativas” significa las garantías de las obligaciones del
Contratista bajo este Contrato, que serán emitidas de conformidad con lo
estipulado en la Cláusula 17.1.
“Gas” significa todo Hidrocarburo gaseoso, incluyendo gas húmedo, gas seco, gas
producido a boca de Pozo y gas residual después de la extracción d
Hidrocarburos líquidos del gas húmedo.

o

“Gas Asociado” significa el Gas natural que existió o existe en un yacimiento ci
Crudo, ya sea disuelto en el Crudo o como casquete de gas por encima del Crud

8 2 9
Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

“Gastos de Abandono” significa los Gastos en los que el Contratista tiene que
incurrir para el Abandono.

“Gastos” significa todos los costos, gastos y obligaciones relacionados con los
Servicios en los que el Contratista incurra.

“Gastos Elegibles” son los Gastos por los rubros previstos en el numeral 2.3 de
los Procedimientos de Registro Financiero.

“Gastos Recuperables” significa los Gastos Elegibles que sean considerados
recuperables conforme a los Procedimientos de Registro Financiero, y que se
tomarán en consideración para el cálculo del precio, conforme al Anexo 3.

“Grupo Directivo” significa el grupo para el gobierno del Contrato y la supervisión
de los Servicios, que será nombrado por las Partes de conformidad con la
Cláusula 26, durante la transición a que se refiere la Cláusula 5.1.

“Hidrocarburos” significa los compuestos de carbono e hidrógeno que se
encuentran en la naturaleza, ya sea en la superficie o en el subsuelo, cualquiera
que sea su estado físico.

“Hidrocarburos de Insumo” significa los Hidrocarburos usados en los Servicios,
consumidos, quemados, venteados o reinyectados al yacimiento, en la manera y
cantidades aprobadas por PEP, tomando como parámetros máximos, los
contenidos en las Leyes Aplicables.

“Hidrocarburos Netos” significa los Hidrocarburos que serán recibidos por PEP
en los Puntos de Medición, de conformidad con el Anexo 8, resultado de la
diferencia que exista entre los Hidrocarburos Producidos menos los Hidrocarburos
de Insumo.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos del Área Contractual.

“Impuestos” significa todos y cada una de las contribuciones, federales, estatales
o municipales, presentes o futuras (incluyendo sin limitación, impuestos sobre la
renta, sobre ingresos brutos, sobre ventas, sobre usos, sobre propiedad, sobre
ganancias extraordinarias, sobre cambio de moneda e impuestos al valor
agregado), cargos (incluyendo, sin limitación, cargos por documentación, licencia
o registro), aprovechamientos, tributos, aranceles o retenciones de cualquier
naturaleza, junto con todas y cada una de las penalidades, multas, aumentos a
impuestos e intereses de los mismos, cargados, cobrados o determinados por
cualquier autoridad gubernamental.

“Indicadores Clave de Desempeño” significa los indicadores a través de |
cuales se medirá el desempeño, calculados de conformidad con el Anexo 14.

|

9 17.4
Y Contrato No 424102853
£ pemex e
EXPLORACIÓN Y PRODUCCION €) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

“Información del Contrato” tendrá el significado previsto en la Cláusula 29.1.

“Informe de Evaluación” tendrá el significado que se le atribuye en la Cláusula
6.8.

“Instalaciones de Entrega” significa todas las instalaciones y equipos necesarios
ubicadas o que se ubiquen fuera o dentro del Área Contractual, para transportar,
comprimir, medir, almacenar o acondicionar los Hidrocarburos, producidos dentro
del Área Contractual hasta los Puntos de Medición, incluyendo todas las
instalaciones para pruebas y separación de producción, compresores, tanques de
almacenamiento, medidores, baterías, ductos, bombas y cualquier otro equipo
necesario para producir, almacenar y transportar los Hidrocarburos producidos en
los yacimientos.

“Instalaciones Después del Punto de Medición” significa todas las instalaciones
y equipos necesarios para transportar, comprimir, almacenar, acondicionar o
distribuir los Hidrocarburos después de los Puntos de Medición, incluyendo todos
los ductos para Crudo y Gas, bombas, compresores, medidores e instalaciones
adicionales de almacenamiento necesarias para transportar los Hidrocarburos del
Punto de Medición a la respectiva refinería u otros puntos de venta de PEP.

“Instalaciones Principales” significa los principales componentes de
infraestructura que el Contratista tendrá que diseñar, construir, instalar, mantener
y/u operar para llevar a cabo los Servicios conforme al Contrato hasta los Puntos
de Medición, incluyendo cualquier instalación de producción o proceso, los Pozos,
los cabezales de Pozos, los ductos y otras líneas de flujo, así como cualquier
unidad de producción, almacenamiento o descarga.

“Ley de Pemex” tendrá el significado previsto en la Declaración | de PEP.

“Leyes Aplicables” o “Leyes de México” significa todas las leyes, reglamentos,
decretos, sentencias judiciales, órdenes administrativas y demás normas o
decisiones de cualquier tipo promulgadas por cualquier autoridad competente en
México y que se encuentren en vigor en el momento de que se trate, a cuyo
cumplimiento se encuentran sujetas las Partes.

“LIBOR” significa, para cualquier fecha de determinación, la tasa de interés anual
vigente dos (2) días bancarios (en Londres) previos a la fecha de determinación,
aplicable a Dólares por un periodo de un (1) mes, que aparezca en el monitor

referido como el LIBOR 01 Page del Reuters Monitor Money Rates Service (o
cualquier monitor que lo sustituya) a o cerca de las 11:00 a.m. hora de Londres,

Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en Londres, en el

día hábil inmediatamente anterior) o, si dicha LIBOR 01 Page no se encuentra
disponible, la tasa de interés anual aplicable a Dólares por un periodo de seis (6)

meses que aparezca en la página 3750 del AP/Dow Jones Telerate Syste C
Monitor (o cualquier página que la sustituya) a o cerca de las 11:00 a.m. hora di

Londres, Reino Unido, en dicha fecha (o si dicha fecha no es un día hábil en

10 4 4
Contrato No 424102853
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Londres, en el día hábil inmediatamente anterior), calculado con base en el
número de días transcurrido, dividido entre trescientos sesenta (360). En caso que
tanto el LIBOR 01 Page como la página 3750 antes referida no se encuentren
disponibles, entonces las Partes designarán un mecanismo alternativo consistente
con las prácticas del mercado de Eurodólar para determinar dicha tasa.

“Manual API” significa el API Manual of Petroleum Measurement Standards
(MPMS).

“Materiales” significa toda la maquinaria, herramientas, equipos, artículos,
tuberías, instalaciones, equipo de perforación y producción, plantas,
infraestructura, suministros y Documentos Técnicos adquiridos, suministrados,
arrendados o poseídos de cualquier otra forma para su utilización en los Servicios,
incluyendo las Instalaciones Principales y las Instalaciones de Entrega.

“mes” significa un mes calendario.
“México” significa los Estados Unidos Mexicanos.

“Obligación Mínima de Trabajo” significa los Servicios a que se hace referencia
en el Anexo 7 y su valor asociado, los cuales el Contratista deberá llevar a cabo
en términos del Anexo 7.

“Partes” significa PEP, SPE y/o Contratista y cada una de las Empresas
Participantes.

“Petróleos Mexicanos y Organismos Subsidiarios” significa un organismo
público descentralizado del Gobierno Federal de México y/o sus organismos
subsidiarios.

“Periodo de Desarrollo” significa el periodo que inicia al término del Periodo
Inicial y que concluye con la terminación del Contrato por cualquier motivo.

“Periodo Inicial” significa el periodo previsto en la Cláusula 5.2.

“Perjuicio” significa la privación de cualquier ganancia lícita que debe ser ys
indemnizado por quien la causa y que no incluye lucro cesante por la producción

de Hidrocarburos.

“Persona” significa cualquier persona física o moral en términos de las Leyes
Aplicables, así como otros entes jurídicos tales como asociaciones sin
personalidad jurídica, fideicomisos, gobiernos estatales y municipales.

“Plan de Desarrollo” tendrá el significado que se le atribuye en la Cláusula 7.1.

“Pozo” significa un agujero en la tierra de más de ciento cincuenta (150) metros

profundidad.
11 la

La
Contrato No 424102853
EXPLORACIÓN Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

“Presupuesto” significa una estimación de los Gastos Elegibles de los conceptos
incluidos en los Programas de Trabajo, preparada con apego a los Procedimientos
de Registro Financiero.

“Procedimientos de Registro Financiero” significa los procedimientos de registro
financiero que se adjuntan al Contrato como Anexo 6.

“Programa de Trabajo” significa un programa, de conformidad con lo estipulado
en la: Cláusula 10, que especifica los Servicios que serán prestados por el
Contratista durante el periodo correspondiente, así como los tiempos estimados
para la realización de las actividades de dicho programa, el cual estará sujeto a la
aprobación por escrito de PEP.

“Programa Mínimo Inicial” significa los Servicios a que se hace referencia en el
Anexo 7 y su valor asociado (Obligación Mínima de Trabajo para el Periodo
Inicial), los cuales el Contratista deberá llevar a cabo durante el Periodo Inicial.

“Puntos de Medición” significa los puntos designados por PEP dentro o fuera del
Área Contractual e indicados en el Anexo 8, en los que el Contratista deberá
entregar los Hidrocarburos Netos y donde se medirán y verificarán los
Hidrocarburos Netos, según lo establecen el Contrato y las Leyes Aplicables, en el
entendido de que todos los Hidrocarburos que se produzcan bajo el Contrato
serán en todo momento propiedad de PEP.

“Remuneración” significa la única obligación de pago a cargo de PEP frente al
Contratista por la prestación de los Servicios, sujeta a las modalidades estipuladas
en este Contrato. El precio a pagar será determinado de conformidad con lo
previsto en el Anexo 3.

“Sector” significa un área de un (1) por un (1) minuto geográfico.

“Servicios” significa todas las actividades necesarias para llevar a cabo la
producción de Hidrocarburos dentro del Área Contractual, para lo cual el
Contratista podrá realizar Servicios de Exploración, Servicios de Desarrollo,

Servicios de Producción y Abandono. id

“Servicios de Desarrollo” significa todas las actividades llevadas a cabo durante
el Periodo de Desarrollo para desarrollar un Campo.

“Servicios de Exploración” significa todas las actividades llevadas a cabo con el
objetivo de incorporar reservas de nuevos yacimientos o Campos, o en estructuras
diferentes de los yacimientos o Campos desarrollados o en desarrollo, tal como
sus límites son conocidos con base en el reporte anual de reservas, y presentados
y aprobados en un Programa Anual de Trabajo con dicho objetivo.

“Servicios de Producción” significa, con respecto a cualquier parte del Área
Contractual que se encuentre en producción durante la vigencia del Contrato,

12 Us. 4
Contrato No 424102853
£ Pemex rato No 424102858
EXPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

2:

1.3.

1.4

todas las actividades llevadas a cabo bajo el Contrato para el manejo y el
mantenimiento de la producción del Área Contractual. Incluye aquellas
instalaciones que cuando por condiciones operativas y debidamente justificadas
en beneficio de PEP pudieran estar fuera del Área Contractual los puntos de
Medición y entrega del Hidrocarburos.

“Sociedad de Propósitos Específicos” o “SPE” significa la sociedad que hayan
constituido las Empresas Participantes o, en su caso, el licitante individual, para la
suscripción del Contrato.

“Subcontratistas” significa aquellas Personas que lleven a cabo Servicios a
solicitud del Contratista, conforme a la Cláusula 19.5.

“Tarifa” significa la tarifa expresada en Dólares por Barril redondeada a dos
decimales que fue propuesta por el Contratista en la licitación, según sea ajustada
de conformidad con lo estipulado en el Anexo 3.

“Tercero Contratista” significa uno o más contratistas de PEP conforme a uno o
más acuerdos independientes similares al Contrato.

Singular y plural. Los términos definidos en la Cláusula 1.1 podrán ser utilizados
en el Contrato tanto en singular como en plural.

Encabezados y referencias. Los encabezados de las cláusulas del Contrato han
sido insertados únicamente por conveniencia y no afectarán en forma alguna la
interpretación del mismo.

Salvo que se indique expresamente lo contrario o el contexto requiera otra cosa,
para todos los efectos de este Contrato:

a)
b)

c)
d)

e)

los términos definidos en este Contrato tendrán el significado que se les
asigna en la Cláusula 1.1;

todas las referencias en este Contrato a Cláusulas o Anexos se refieren a las
cláusulas y a los anexos de este Contrato;

las palabras que impliquen un género se referirán a ambos géneros; Y

todas las referencias a "incluye", "incluyen", "incluyendo" o "inclusive"
significarán "incluyendo, sin que constituya limitación"; y

en las cantidades que se utilicen, los decimales serán separados mediante
un punto.

Interpretación. Las Partes convienen en que la interpretación de este Contrato,
en lo presente y futuro, se sujetará a lo establecido en el capítulo correspondiente
del Código Civil Federal, y tomará como marco lo dispuesto en los artículos 25, 2X,
párrafo sexto, 28, párrafo cuarto, y 134 de la Constitución Política de los Estado: €

/

13

E
Contrato No 424102853

> PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

1.5.

2.1.

2.2.

2.3.

Unidos Mexicanos, y en términos de la Ley Reglamentaria del Artículo 27
Constitucional en el Ramo del Petróleo y de la Ley de Pemex.

Manifestaciones del Contratista. El Contratista manifiesta a PEP que tiene y
mantendrá durante el plazo, ya sea por su propia cuenta o bien a través de sus
Garantes, la experiencia y capacidad necesarias para cumplir y ejecutar los
Servicios conforme a este Contrato, incluyendo (i) haber llevado a cabo en forma
exitosa actividades similares a las que son objeto del presente Contrato, y (ii) tener
el personal y la capacidad jurídica, técnica y económica para cumplir con todas las
obligaciones contraídas en los términos de este Contrato. El Contratista y las
Empresas Participantes manifiestan que las circunstancias expresadas en sus
declaraciones continuarán vigentes después de la Fecha Efectiva y durante la
totalidad del plazo, en beneficio de PEP.

Cláusula 2
Objeto del Contrato

Ejecución de los Servicios. El objeto del Contrato es la ejecución de todos los
Servicios para la exploración, desarrollo y producción de Hidrocarburos dentro del
Área Contractual, de conformidad con lo establecido en las Leyes Aplicables, la
Experiencia y Prácticas Prudentes de la Industria y los términos y condiciones del
Contrato.

Sin perjuicio de lo establecido en el Contrato Colectivo de Trabajo vigente
celebrado entre Petróleos Mexicanos, por sí y en representación de sus
Organismos Subsidiarios, y el Sindicato de Trabajadores Petroleros de la
República Mexicana, el Contratista, como adjudicatario del Contrato, tendrá
derecho a prestar los Servicios y a realizar todas las actividades necesarias para
cumplir con el objeto del Contrato. Como contraprestación, el Contratista tendrá
derecho a recibir el pago de la Remuneración conforme a los términos del
Contrato.

Fondeo. Con exclusión del personal de PEP, el Contratista será el único
responsable y cubrirá todos los Gastos para proveer todo el personal, tecnología,
Materiales y financiamiento necesarios para la prestación de los Servicios. Salvo
por el pago de la Remuneración conforme al Contrato, PEP no asumirá ningún
riesgo, responsabilidad o costo de o con respecto a los Servicios. En ningún caso

se entenderá que PEP garantiza que el Contratista tendrá suficientes ingresos,

para cubrir los Gastos en que incurra por la prestación de los Servicios.

Control de PEP. Queda expresamente establecido que, como único responsabl
del control y la dirección de la industria petrolera según se define ésta en la

14 /

ee

ys
Contrato No 424102853
>) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION (>) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

24.

3.1.

3.2.

3.3.

Leyes Aplicables, PEP mantendrá el control y poder de decisión sobre los
Servicios conforme a los términos del Contrato.

Límites del Contrato y no otorgamiento de la propiedad. De conformidad con
los artículos 25, 27, párrafo sexto y 28, párrafo cuarto de la Constitución Política

de los Estados Unidos Mexicanos y 60 de la Ley de Pemex, este Contrato no
confiere al Contratista derecho alguno de realizar, por cuenta propia Servicios u
otras operaciones petroleras en el Área Contractual. Por lo que, bajo ninguna
circunstancia se entenderá que el Contrato confiere al Contratista derecho de
propiedad alguno sobre los depósitos de Hidrocarburos, los cuales son propiedad
de México y así permanecerán en todo momento. Asimismo, este Contrato no
confiere al Contratista, bajo ninguna circunstancia, derecho de propiedad sobre, ni
derecho a participar de, los Hidrocarburos Producidos ni del producto de su venta,
los cuales serán y permanecerán propiedad de PEP. Igualmente, en ningún caso,
otros recursos minerales existentes en el Área Contractual (sean o no
descubiertos por el Contratista) serán propiedad del Contratista, el cual no tendrá
derecho a explotar, usar o aprovechar dichos recursos minerales en forma alguna.
México registrará las reservas de Hidrocarburos contenidas en el Área Contractual
como parte de su patrimonio en términos de la Ley Reglamentaria del Artículo 27
Constitucional en el Ramo del Petróleo y de su reglamento, por lo que el
Contratista no podrá registrarlas como activos de su propiedad en sus estados
financieros.

Cláusula 3
Plazo del Contrato y renuncia

Fecha Efectiva. Este Contrato entrará en vigor el 1 de Octubre de 2012 (la
“Fecha Efectiva”).

Plazo. Sujeto a los demás términos y condiciones del Contrato, la duración del
mismo es de hasta treinta (30) Años Contractuales para todos los Servicios. No
obstante lo anterior, continuarán vigentes las estipulaciones que por su naturaleza
tengan que ser cumplidas después del vencimiento del plazo, particularmente, las
relativas al Abandono y a la indemnización, de conformidad con el Contrato. El
plazo podrá ser ampliado, mediante convenio modificatorio, en caso de extensión
del Área Contractual o por conveniencia económica para PEP.

El plazo del Contrato se dividirá en una transición, el Periodo Inicial y el Periodo de
Desarrollo.

Renuncia del Contratista. Sin perjuicio de lo previsto por la Cláusula 18, el
Contratista, a su solo juicio y en cualquier momento, podrá renunciar
irrevocablemente a su derecho de realizar Servicios en el Área Contractua

15 La.
2 PEMEX E No 424102853

rea Contractual Pánuco

EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

4.1.

4.2.

4.3.

entregando a PEP una comunicación por escrito con por lo menos tres (3) meses
de anticipación a la fecha efectiva de renuncia. Antes de que la renuncia surta
efectos, el Contratista deberá cumplir plenamente con (i) el Programa Mínimo
Inicial o la Obligación Mínima de Trabajo del Año Contractual, según corresponda;
y (ii) las obligaciones relativas al Abandono. En caso de que el Contratista no
cumpla con dichas obligaciones en su totalidad, el Contratista deberá pagar a
PEP, por la opción de renuncia, los montos correspondientes al cien por ciento
(100%) de la parte no ejercida del Programa Mínimo Inicial o de la Obligación
Mínima de Trabajo del Año Contractual. En caso de que el Contratista no pague
los montos mencionados, PEP podrá ejecutar las Garantías para cobrarlos. La
renuncia del Contratista conforme a la presente Cláusula 3.3, significará la
renuncia del Contratista a cualquier derecho que pudiera corresponderle respecto
a los Servicios en el Área Contractual y se considerará que el Contratista ha
renunciado a cualquier derecho que pudiera corresponderle conforme al Contrato,
sin que tenga derecho a recibir pago alguno distinto de la Remuneración por parte
de PEP.

Cláusula 4
Empresas Participantes y Compañía Líder

Participación. Las Empresas Participantes son las siguientes:

Empresa Participante Participación
%

DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V. 50.00 %

PETROFAC MÉXICO S.A DE C.V. 50.00 %

Responsabilidad_solidaria. Cada una de las Empresas Participantes será
solidariamente responsable frente a PEP por el cumplimiento de todas y cada una vi

de las obligaciones del Contratista conforme a este Contrato.

Compañía Líder. PETROFAC MÉXICO S.A DE C.V., ha sido designada por el
Contratista, con la aprobación de PEP, como la Compañía Líder, quien deberá
coordinar el cumplimiento de las obligaciones del Contratista conforme a este
Contrato y, en nombre y representación del Contratista, será la única interlocutoral
con PEP. Queda entendido de que el incumplimiento de la Compañía Líder d
sus obligaciones frente al Contratista o a las Empresas Participantes no relevará nil
liberará a ninguna de las Empresas Participantes de su responsabilidad solidari:
frente a PEP. El Contratista podrá cambiar a la Compañía Líder y la Compañí
Líder podrá renunciar a su condición de Compañía Líder, previo consentimiento!

16 A

o
Contrato No 424102853

= PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

4.4.

5.1.

5.2.

por escrito de PEP. PEP no podrá negar su consentimiento al cambio de
Compañía Líder si la nueva compañía propuesta por el Contratista reúne las
calificaciones técnicas adecuadas para desempeñar su encargo.

Revocatoria de Compañía Líder. PEP podrá, mediante comunicación por escrito
a la Compañía Líder y a SPE, solicitar una compañía líder sustituta que sea
alguna de las Empresas Participantes si, en la opinión de PEP, la Compañía Líder
no ha cumplido con sus obligaciones, directamente o a través de Subcontratistas,
y de manera reiterada (i) realiza sus actividades sin cumplir con la Experiencia y
Prácticas Prudentes de la Industria o (ii) la realización de sus actividades provoca
a PEP reclamaciones de terceros, incluyendo autoridades. Dentro de los sesenta
(60) días siguientes a la entrega de dicha comunicación, el Contratista deberá
nominar a una nueva Compañía Líder para la aprobación de PEP, la cual no podrá
ser negada injustificadamente. La Compañía Líder deberá ser reemplazada a más
tardar dentro de un periodo de ciento ochenta (180) días después del
consentimiento de PEP.

4

Cláusula 5
Transición y Periodo Inicial

Transición. Entre la Fecha Efectiva y antes del inicio del Periodo Inicial, se
realizará la transición del Área Contractual, de PEP al Contratista; tal transición
tendrá una duración máxima de tres (3) meses. Durante la transición, las Partes
acordarán y llevarán a cabo las actividades preparatorias que consideren
necesarias para el inicio de los Servicios y levantarán un acta en la que se señalen
las incidencias relacionadas con dicha transición.

Durante la transición, PEP transferirá al Contratista, de conformidad con lo
estipulado en el Anexo 4, los activos y materiales señalados en dicho Anexo 4.
Queda entendido que el Contratista asumirá toda la responsabilidad respecto de
los activos y materiales que hubiere recibido en términos de este párrafo,
incluyendo el Abandono.

Periodo Inicial. El Periodo Inicial tendrá una duración máxima de veinticuatro (24)
meses contados a partir del fin de la transición del Área Contractual de PEP al
Contratista, indicada en la Cláusula 5.1.

En caso de que durante la transición a que se refiere la Cláusula 5.1 no se
hubieran concluido la transferencia de PEP al Contratista de los activos y
materiales de conformidad con el Anexo 4, las Partes podrán acordar concluir tal
transferencia durante los primeros tres (3) meses del Periodo Inicial. Queda!
entendido que el Contratista asumirá toda la responsabilidad respecto de los
activos y materiales que hubiere recibido en términos de este párrafo, incluyen

7d s

17

»
Contrato No 424102853

EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

el Abandono. Asimismo, queda entendido que lo estipulado en este párrafo no
modificará el inicio ni la duración del Periodo Inicial.

Cláusula 6
Servicios durante el Periodo Inicial

6.1. Servicios de Exploración en el Periodo Inicial. Durante el Periodo Inicial, el

Contratista estará obligado a realizar Servicios de Exploración en el Área
Contractual, cumpliendo con el Programa Mínimo Inicial. El Contratista podrá, de
conformidad con el Programa de Trabajo aprobado, llevar a cabo los Servicios que
considere convenientes, sean éstos para exploración, para una evaluación más
detallada de los yacimientos de Hidrocarburos, para la realización de pruebas
tecnológicas adicionales, o para el desarrollo o la producción de los Hidrocarburos.

6.2. Hidrocarburos extraídos durante el Periodo Inicial. Todos los Hidrocarburos
Netos obtenidos durante el Periodo Inicial se entregarán a PEP en términos de lo
establecido en la Cláusula 12.

6.3. Decisión de no proceder después del Periodo Inicial. En caso de que el

Contratista no le entregue a PEP a más tardar treinta (30) días antes del término
del Periodo Inicial una comunicación conforme al modelo del Anexo 5 que
establezca la conveniencia de continuar con los Servicios después del Periodo
Inicial (la “Comunicación de Continuación”), al finalizar el Periodo Inicial, se
considerará que el Contratista ha renunciado a cualquier derecho que pudiera
corresponderle conforme al Contrato, sin que tenga derecho a recibir pago alguno
distinto a la Remuneración por parte de PEP de conformidad con la Cláusula 3.3.

6.4. Comunicación de Continuación por viabilidad de desarrollo. A más tardar

treinta (30) días antes del término del Periodo Inicial, el Contratista entregará la
Comunicación de Continuación a PEP, siempre que esté en condiciones de
comprometerse a la ejecución de un Plan de Desarrollo. En caso de que PEP no
esté de acuerdo con la opinión del Contratista respecto de la viabilidad del
desarrollo, deberá comunicar su opinión al Contratista dentro de los quince (15)
días siguientes a la presentación de la Comunicación de Continuación; tal opinión
se basará en (i) evaluaciones técnicas (pruebas geológicas, pruebas de nuevas
tecnologías, pruebas de laboratorio y prospectivas) que muestren que la
tecnología que se planea emplear no puede ser aplicada exitosamente, y (ii) una
evaluación económica con base en las condiciones del Contrato; en este caso, el
Contratista deberá considerar los argumentos de PEP y, de considerarl

conveniente, dentro de los siguientes treinta (30) días, modificar la declaración de
viabilidad de desarrollo que hubiere hecho inicialmente.

18 yo
Contrato No 424102853

a PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

6.5.

6.6.

6.7.

Incumplimiento del Programa Mínimo Inicial. Por incumplimiento del Programa

Mínimo Inicial, el Contratista deberá pagar a PEP, (i) al término del Periodo Inicial
o (ii) a la terminación voluntaria del Contrato durante el Periodo Inicial conforme a
la Cláusula 3.3, según sea el caso, el monto de cualquier parte no ejecutada del
Programa Mínimo Inicial. PEP tendrá derecho de ejecutar cualquiera de las
Garantías previstas en la Cláusula 17 en caso de que el Contratista no pague
dicho monto dentro de los quince (15) días siguientes a la entrega de la
comunicación correspondiente de parte de PEP.

Reportes de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de
Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada. El Contratista deberá mantener registro digital, en
original y reproducible con buena calidad, de toda la información geológica y
geofísica relacionada con el Área Contractual, y deberá entregar a PEP dicha
información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue
perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (ii) los análisis de los
Hidrocarburos, agua y minerales que se hubieren encontrado.

Extensión de yacimiento y desarrollo unificado. En caso de que cualquier
Campo (i) forme parte de una estructura, formación o depósito que se extienda

más allá del límite del Área Contractual, o (ii) sea parte de un grupo de
yacimientos de Hidrocarburos, formaciones o depósitos que pudiera ser
considerado como un Campo individual de conformidad con la Experiencia y
Prácticas Prudentes de la Industria, el Contratista podrá solicitar a PEP su
aprobación para un desarrollo unificado. PEP revisará la solicitud y el soporte
técnico que justifique la solicitud del Contratista y resolverá lo conducente a su
sola discreción. En caso de que PEP esté de acuerdo en unificar las estructuras o
el grupo de yacimientos, y PEP o un Tercero Contratista ejecute servicios sobre
parte de dichas estructuras o grupo de yacimientos, el Contratista podrá
suspender la emisión de la Comunicación de Continuación, y el Contratista y PEP
harán lo que sea razonablemente necesario para negociar con el (los) Tercero(s)
Contratista(s) un programa de desarrollo unificado sobre esas estructuras,
formaciones, depósitos o grupo de yacimientos, de acuerdo con lo previsto en la
Cláusula 9. Cualquier programa de desarrollo unificado deberá prever el desarrollo
o evaluación económicamente óptima de las estructuras, formaciones, depósitos

grupo de yacimientos, y deberá buscar el mayor beneficio económico para PE

En caso de que se llegue a un acuerdo de desarrollo unificado, el Contratis

deberá presentar la Comunicación de Continuación a más tardar treinta (30) día:

19 lr.
rea Contractual Pánuco

2 PEMEX Contrato No 424102853

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

6.8.

7.1.

después de que se alcance dicho acuerdo, en el entendido de que el proyecto del
Plan de Desarrollo deberá tomar en cuenta lo acordado para el desarrollo
unificado y la Obligación Mínima de Trabajo.

En caso de que dentro de los siguientes seis (6) meses contados a partir del inicio
de las negociaciones no se logre un acuerdo para el desarrollo unificado de las
estructuras, el Contratista deberá decidir si emite o no la Comunicación de
Continuación. Si el Contratista no emite la Comunicación de Continuación a más
tardar dentro de los treinta (30) días siguientes a la resolución de PEP a que se
refiere el párrafo precedente o a la conclusión del término de seis (6) meses a que
se hace referencia en esta Cláusula 6.7, este Contrato se dará por terminado
automáticamente y se considerará que el Contratista ha renunciado a todos sus
derechos conforme al mismo sin derecho a recibir pago alguno distinto de la
Remuneración por parte de PEP. Si el Contratista emite la Comunicación de
Continuación, el Plan de Desarrollo que presente a consideración de PEP deberá
circunscribirse a los límites del Área Contractual, en el entendido de que PEP
podrá someter la resolución de cualquier disputa al mecanismo previsto en la
Cláusula 25.3.

Informe de Evaluación. Además de las obligaciones del Contratista conforme a la
Cláusula 10.8, el Contratista deberá entregar a PEP a más tardar treinta (30) días
antes del término del Periodo Inicial, un informe de todos los Servicios prestados
durante el Periodo Inicial (el “Informe de Evaluación”) que contenga la información
a que se hace referencia en el Anexo 9.

Cláusula 7
Servicios de Desarrollo

Plan de Desarrollo. Si presenta la Comunicación de Continuación, el Contratista
deberá presentar a PEP dentro de los noventa (90) días siguientes a la
presentación de dicha Comunicación de Continuación, el Plan de Desarrollo para
los Servicios a llevarse a cabo en el Área Contractual después del Periodo Inicial y
hasta la terminación del Contrato. El Plan de Desarrollo se elaborará tomando
como referencia para todo su contenido la Experiencia y Prácticas Prudentes de la
Industria, y deberá diseñarse de tal forma que se promueva la optimización del
Campo, incluyendo que éste no sufrirá una tasa de declinación excesiva de
producción o pérdida de presión excesiva. En su caso, a más tardar dentro de los
cuarenta y cinco (45) días siguientes a la presentación de un Plan de Desarrollo,
PEP aprobará el Plan de Desarrollo siempre que: (i) considere el cumplimiento con
la Obligación Mínima de Trabajo de conformidad con el Anexo 7; (ii) sea
consistente con los criterios de determinación de viabilidad de desarrollo
señalados en el Anexo 10; (iii) resulte en la recuperación óptima de los
Hidrocarburos, considerando condiciones económicas esperadas; (iv) incluya Un
sistema de gestión de seguridad, salud y protección ambiental que implementar:

20

al
Contrato No 424102853

AS PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

7.2.

7.3.

y los mecanismos para el cumplimiento de las Leyes Aplicables en la materia; (v)
no implique excesivos Gastos, en comparación con otros planes de desarrollo en
otras áreas con características geológicas similares de la Región Norte; (vi) el
proyecto del Plan de Desarrollo sea comercialmente viable o razonable
considerando condiciones económicas similares; (vii) incluya mecanismos
adecuados para garantizar el grado de integración nacional, transferencia de
tecnología, capacitación y desarrollo sustentable; y (viii) considere mecanismos
para minimizar el venteo de Gas. PEP tendrá un plazo máximo de cuarenta y
cinco (45) días para comunicar por escrito al Contratista el rechazo del Plan de
Desarrollo.

Modificaciones al proyecto de Plan de Desarrollo por parte de PEP. PEP

podrá proponer modificaciones al proyecto del Plan de Desarrollo presentado por
el Contratista. Al proponer dichas modificaciones, PEP deberá tomar en cuenta las
Cláusulas 2.2 y 16.3, especialmente lo relativo a su inciso (ii), por lo que dichas
modificaciones: (i) no se referirán a especificaciones técnicas que afecten las
tecnologías propuestas por el Contratista; y (ii) sólo podrán versar sobre el
incumplimiento de los incisos de la Cláusula 7.1.

Si las Partes no llegan a un acuerdo respecto al Plan de Desarrollo en términos de
la Cláusula 25.2, dentro de los sesenta (60) días siguientes a la entrega del
proyecto del Plan de Desarrollo, cualquiera de las Partes podrá solicitar la
intervención de un Experto Independiente de conformidad con la Cláusula 25.3.
Una vez emitido el dictamen del Experto Independiente, el Contratista deberá
realizar las adecuaciones al Plan de Desarrollo considerando lo indicado en el
dictamen del Experto Independiente y presentar el Plan de Desarrollo con tales
adecuaciones a consideración de PEP, en su caso, para su aprobación.

La negativa del Contratista a adecuar el Plan de Desarrollo de conformidad con lo
propuesto por el Experto Independiente será considerada como que el Contratista
ha renunciado a todos sus derechos derivados del Contrato, sin derecho a recibir
pago alguno distinto de la Remuneración por parte de PEP, por lo que el Contrato
se dará por terminado automáticamente.

Cumplimiento del Plan de Desarrollo y modificaciones. En caso de que las

Partes lleguen a un acuerdo respecto al Plan de Desarrollo, el Contratista tendrá
derecho a realizar los Servicios para implementar el Plan de Desarrollo aprobado
hasta la terminación del Contrato, mismos que deberá realizar con oportunidad y
de conformidad con los Programas de Trabajo. El Contratista podrá proponer
ocasionalmente modificaciones al Plan de Desarrollo, en cada caso sujeto a la
aprobación de PEP, conforme a lo previsto en la Cláusula 7.1. En caso de que las
Partes no lleguen a un acuerdo respecto a las modificaciones propuestas por el
Contratista, el Contratista deberá cumplir con el Plan de Desarrollo aprobado por
PEP.

21 A

e . =>
7.4,

7.5.

7.8.

ES

Contrato No 424102853

EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Las modificaciones se documentarán por escrito mediante comunicación hecha de
conformidad con la Cláusula 31 en la que conste la conformidad entre los
representantes de las Partes.

Reportes de perforación. Dentro de los treinta (30) días siguientes a la
terminación de cualquier Pozo, el Contratista deberá presentar un informe final de
terminación de Pozo, que contenga todos los asuntos relevantes e indicará, entre
otros, las operaciones realizadas, la profundidad alcanzada, la evidencia de
Hidrocarburos y cualquier otra información de importancia, incluyendo información
sobre la tecnología empleada. El Contratista deberá mantener registro digital, en
original y reproducible con buena calidad, de toda la información geológica y
geofísica relacionada con el Área Contractual, y deberá entregar a PEP dicha
información, incluyendo los registros de los Pozos. Los registros de Pozos
deberán contener los detalles de la perforación, profundización, taponamiento y
Abandono de los Pozos de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria, e incluirán: (i) el estrato geológico a través del cual el Pozo fue
perforado, (ii) el revestimiento y equipo de fondo instalado en el Pozo y las
modificaciones y alteraciones que haya tenido, y (iii) los análisis de los
Hidrocarburos, agua y minerales que se hubieren encontrado.

Pronóstico de producción. El Contratista incluirá en sus Programas de Trabajo
un pronóstico de producción por Pozo, por yacimiento y por Campo.

Servicios de Producción. El Contratista deberá llevar a cabo los Servicios de
Producción necesarios, acorde con los volúmenes de producción.

Instalaciones de Entrega. Siempre que sea posible y conveniente, el Contratista
deberá utilizar la infraestructura existente dentro y/o fuera del Área Contractual.

El Contratista deberá diseñar, construir, instalar, mantener y operar oportuna y
eficientemente todas las Instalaciones de Entrega, sin perjuicio de lo establecido
en la Cláusula 19.3. A las Instalaciones de Entrega se les aplicarán las
estipulaciones previstas para los Materiales en la Cláusula 13.

En el caso que en el Área Contractual o fuera de ella existan Instalaciones de
Entrega construidas con anterioridad a la Fecha Efectiva, el Contratista deberá
proponer a PEP el uso, mantenimiento o Abandono de dichas instalaciones,
considerando las acciones que deberán tomarse conforme a la Experiencia y
Prácticas Prudentes de la Industria. PEP asumirá las responsabilidades por las
Instalaciones de Entrega a que se refiere este inciso, de conformidad con el
resultado que arroje el estudio ambiental inicial previsto en la Cláusula 14.3.

Asimismo, para el caso de Instalaciones de Entrega ubicadas fuera del Área
Contractual las correspondientes obligaciones y responsabilidades de las Partes s
señalarán en los procedimientos de recepción previstos en la Cláusula 12.4.

22

| cra,
Contrato No 424102853

a PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DEC.V.
7.8. Decisión de no proceder con el Plan de Desarrollo. Si el Contratista no

8.1.

8.2.

presenta a PEP para su aprobación el Plan de Desarrollo antes del término del
periodo de noventa (90) días a que se hace referencia en la Cláusula 7.1, el
Contrato se dará por terminado automáticamente y se considerará que el
Contratista ha renunciado a todos sus derechos derivados del Contrato, sin
derecho a recibir pago alguno distinto de la Remuneración por parte de PEP.

. Cláusula 8
Area Contractual

Reducción del Área Contractual. El Área Contractual será reducida conforme a
lo establecido a continuación, en el entendido de que nada de lo previsto en esta
Cláusula 8.1 disminuirá la Obligación Minima de Trabajo correspondiente:

a) En cualquier momento, el Contratista podrá reducir una parte del Área
Contractual, en el entendido de que la parte del Área Contractual que sea
reducida deberá consistir en una o dos áreas de Sectores contiguos,
organizados en un polígono a ser aprobado por PEP. El Contratista
procurará reducir las partes del Área Contractual en las que no pretenda
realizar Servicios.

b) Si al finalizar el Periodo Inicial, el Contratista no hubiere presentado la
Comunicación de Continuación, el Contratista no podrá ejecutar Servicios de
Exploración ni Servicios de Desarrollo ni Servicios de Producción en el Área
Contractual y el cien por ciento (100%) del Área Contractual será reducida.

c) En caso de que el Contrato termine por cualquier motivo, se entenderá que el
cien por ciento (100%) del Área Contractual será reducida.

d) Queda entendido que, independientemente de que se lleven a cabo o no
actividades en la totalidad del Área Contractual, el Contratista será
responsable, conforme al Contrato, de cualquier incidente que ocurra en
cualquier parte del Área Contractual que no haya sido reducida.

Las partes que hayan sido reducidas, deberán ser entregadas a PEP cumpliendo
en lo aplicable lo dispuesto en la Cláusula 22.7.

Extensión del Área Contractual. El Contratista podrá solicitar a PEP la extensión
del Área Contractual. En este caso, el Contratista deberá presentar a PEP, para su
aprobación, un Plan de Desarrollo del área a incorporarse al Área Contractual.

La aprobación de la extensión del Área Contractual estará sujeta a: (i) que la
extensión no exceda cincuenta por ciento (50%) el tamaño del Área Contractual
original; (ii) la extensión sea contigua al Área Contractual; (iii) la extensión nol
forme parte del área contractual de un contrato que PEP tenga celebrado con
Tercero Contratista; y (iv) el Contratista haya tenido un desempeño adecuado, co.
base en los Indicadores Clave de Desempeño indicados en la Cláusula 8.3.

23

2%

n
L Contrato No 424102853
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

8.3.

8.4.

9.1.

Queda entendido que, en caso de que el Área Contractual sea extendida, la
Obligación Mínima de Trabajo será incrementada, de conformidad con lo señalado
en el Anexo 7.

Indicadores Clave de Desempeño. Cada año, a partir del inicio del Periodo de
Desarrollo, PEP llevará a cabo una evaluación del desempeño del Contratista en
la ejecución de los Servicios. El desempeño se medirá a través de puntos
asignados con base en los Indicadores Clave de Desempeño calculados de
conformidad con lo establecido en el Anexo 14.

Los puntos obtenidos por el Contratista serán considerados para la aprobación de
PEP respecto a la extensión del Área Contractual.

Acceso al Área Contractual. Queda expresamente convenido que PEP,
directamente o a través de un tercero, tendrá el derecho de acceso al Área
Contractual.

Cualquier acceso al Área Contractual de personal no directamente relacionado
con la realización de los Servicios en el Área Contractual deberá ser coordinado
por PEP, con el objeto de cumplir con las normas de seguridad aplicables y
procurar no interferir en las actividades del Contratista.

Cláusula 9
Unificación e instalaciones comunes

Unificación.

a) En caso de que cualquier Campo (i) forme parte de una estructura, formación
o depósito que se extienda más allá del límite del Área Contractual, o (ii) sea
parte de un grupo de yacimientos que, conforme a la Experiencia y Prácticas
Prudentes de la Industria, podría ser considerado como un Campo, se
extienda más allá del límite del Área Contractual, PEP podrá requerirle al
Contratista, mediante comunicación por escrito, que desarrolle el Campo
conjuntamente con PEP o con un Tercero Contratista. El Contratista también
podrá tener la iniciativa de llegar a un acuerdo con el Tercero Contratista de
conformidad con la Cláusula 6.7. Queda entendido que cualquier desarrollo
unificado deberá cumplir con la Obligación Mínima de Trabajo.

b)  Siel Contratista es requerido o elige unificar cualquier Campo con PEP o con
cualquier Tercero Contratista de acuerdo con lo previsto en la Cláusula
9.1(a), el Contratista deberá cooperar con PEP o con el Tercero Contratista
en la preparación de un programa y convenio de unificación para el
desarrollo del Campo. El Contratista deberá presentar las propuestas d
programa y convenio de unificación a PEP para su aprobación dentro de lo:
treinta (30) días siguientes a que el Contratista alcance un arreglo con el

24 / a

x
2 PEMEX Contrato No 424102853

rea Contractual Pánuco

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

c)

d)

Tercero Contratista respecto a los términos y condiciones del programa y
convenio de unificación. El Contratista no podrá realizar o celebrar ningún
programa o convenio de unificación, ni celebrar modificaciones a los mismos,
a menos de que (i) el programa y convenio de unificación, o las
modificaciones a los mismos, hayan sido aprobados por PEP, o (ii) los
efectos del programa y convenio de unificación sean expresamente
condicionados a la aprobación de PEP.

La porción unificada del Campo a cargo del Contratista conforme a cualquier
unificación aprobada por PEP, será considerada para todos los efectos como
un Campo en el Área Contractual, sujeto a las estipulaciones del Contrato.

Ninguna unificación aprobada por PEP conforme al Contrato será
considerada una cesión para efectos de lo previsto en la Cláusula 23.1.

9.2. Instalaciones.

a)

b)

c)

Sujeto a disponibilidad de capacidad y siempre que no se afecten las
condiciones operativas, PEP podrá requerirle al Contratista, mediante
comunicación por escrito, que la infraestructura e instalaciones existentes en
el Área Contractual sean utilizadas conjuntamente con PEP o con un tercero
designado por PEP si: (i) un Campo dentro del Área Contractual no puede
ser considerado comercial sin la conexión o utilización de alguna parte de la
infraestructura y/o instalaciones relacionadas con el desarrollo de otro
Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista, o (ii) un Campo que está dentro de un área a cargo de PEP o de
un Tercero Contratista no puede ser considerado comercial sin la conexión o
utilización de alguna parte de la infraestructura y/o instalaciones relacionadas
con algún Campo dentro del Área Contractual.

PEP podrá requerirle al Contratista, mediante comunicación por escrito, que
coopere con PEP, con un Tercero Contratista, o con un tercero designado
por PEP en las operaciones necesarias para diseñar y construir, así como
para conectar y conjuntamente utilizar, infraestructura y/o instalaciones si en
la ausencia de dicho diseño, construcción, conexión o utilización conjunta (i)
un Campo en el Área Contractual no puede ser considerado comercial o (ii)
un Campo que está dentro de un área a cargo de PEP o de un Tercero
Contratista no puede ser considerado como comercial.

El Contratista también podrá tener la iniciativa de llegar a un convenio de
infraestructura conjunta con un Tercero Contratista conforme a lo previsto en
esta Cláusula 9.2, siempre que, antes de su formalización, PEP haya dado
su consentimiento a dicho acuerdo.

En los supuestos previstos en los incisos (a), (b) y (c) de esta Cláusula 9.2, el
Contratista deberá realizar su mejor esfuerzo para llegar a un acuerdo con
PEP, con un Tercero Contratista, o con el tercero designado por PEP, bajo
términos y condiciones, incluyendo gastos, que permitan el diseño),
construcción, conexión y utilización de la infraestructura y las instalaciones

25 / PR
Contrato No 424102853
5) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

requeridas, en el entendido de que el Contratista no estará obligado a
permitir la conexión o utilización de la infraestructura e instalaciones
existentes si no ha firmado un convenio de infraestructura conjunta. El
Contratista deberá presentar a PEP el convenio de infraestructura conjunta
para su aprobación dentro de los treinta (30) días siguientes a que el
Contratista alcance un arreglo con el Tercero Contratista o con el tercero
designado por PEP respecto a los términos y condiciones del convenio de
infraestructura conjunta. El Contratista no podrá realizar o celebrar convenio
de infraestructura conjunta alguno, ni celebrar modificaciones al mismo, a
menos que (i) el convenio de infraestructura conjunta, o las modificaciones al
mismo, hayan sido aprobados por PEP, o (ii) los efectos del convenio de
infraestructura conjunta sean expresamente condicionados a la aprobación
de PEP.

9.3. Desacuerdo sobre infraestructura o unificación.

a) Cualquier desacuerdo entre las Partes respecto a las Cláusulas 9.1 y 9.2,
será sometido en primera instancia y en cualquier momento al Grupo
Directivo.

b) En caso de que (i) conforme a lo establecido en la Cláusula 9.1, PEP, el
Contratista o el Tercero Contratista no lleguen a un arreglo respecto de los
términos de una propuesta de un programa o convenio de unificación dentro
de los seis (6) meses siguientes al inicio de las negociaciones, o (ii) conforme
a lo establecido en la Cláusula 9.2, PEP, el Contratista, el Tercero Contratista
o el tercero designado por PEP no lleguen a un arreglo respecto de los
términos de una propuesta de convenio de infraestructura conjunta dentro de
los seis (6) meses siguientes al inicio de las negociaciones, cualquiera de las
Partes podrá solicitar la intervención de un Experto Independiente de
conformidad con la Cláusula 25.3.

c) Una vez emitido el dictamen del Experto Independiente, el Contratista deberá
realizar el programa o convenio de unificación o el convenio de
infraestructura conjunta, según sea el caso, considerando lo indicado en el
dictamen del Experto Independiente. Cuando el Contratista haya concluido la
redacción de los términos y condiciones del programa o convenio de
unificación o del convenio de infraestructura conjunta, según sea el caso, y el
Tercero Contratista o el tercero designado por PEP esté de acuerdo con DO
dichos términos y condiciones, el Contratista deberá presentar los
documentos relevantes a la aprobación de PEP, misma que no podrá ser
retrasada o negada injustificadamente. El Contratista deberá proceder, sin
retraso, con los Servicios de Desarrollo, de conformidad con los términos
acordados en el programa de unificación, convenio de unificación o convenio
de infraestructura conjunta.

d) La negativa del Contratista a participar en el procedimiento del Experto
Independiente o a proceder con las actividades en cuestión o a realizar o
celebrar el programa y convenios de unificación o el convenio de C

26 / 2
10.1.

10.2.

10.3.

A Contrato No 424102853
EXPLORACION Y PRODUCCI

e PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

infraestructura conjunta de acuerdo con lo previsto por el dictamen del
Experto Independiente, tendrá como consecuencia automática la reducción
de cualquier parte del Área Contractual en la que se encuentre el Campo
relativo al desarrollo unificado o a los requerimientos de diseño, construcción
y utilización de infraestructura previstos en la Cláusula 9.2, en el entendido
de que dicha reducción significará la renuncia del Contratista a realizar
Servicios en el área reducida.

Cláusula 10
Programas de Trabajo

Programas de Trabajo. El Contratista deberá presentar a PEP, para su
aprobación, Programas de Trabajo para los Servicios (incluyendo Abandono).
Durante el Periodo Inicial, el Programa de Trabajo deberá cumplir con el Programa
Mínimo Inicial, mientras que durante el Periodo de Desarrollo, los Programas de
Trabajo deberán cumplir con el Plan de Desarrollo y con la Obligación Mínima de
Trabajo. Todos los Programas de Trabajo deberán cumplir con los Procedimientos
de Registro Financiero, la Experiencia y Prácticas Prudentes de la Industria, las
Leyes Aplicables y los demás términos y condiciones previstos en el Contrato,
incluyendo compromisos de unificación e infraestructura conjunta.

Salvo por el programa del Periodo Inicial conforme a la Cláusula 10.2, el
Contratista deberá presentar el Programa de Trabajo de cada año a más tardar el
31 de octubre del año anterior; no obstante, para efectos de planeación de PEP, el
Contratista presentará una versión preliminar a más tardar el 30 de junio del año
anterior.

En caso de que el Contratista entregue a PEP la Comunicación de Continuación,
también deberá entregar un programa de actividades a realizar los primeros ciento
veinte (120) días del Periodo de Desarrollo.

Programa del Periodo Inicial. A más tardar un (1) mes después de la Fecha
Efectiva, el Contratista deberá presentar a PEP, para su aprobación, el Programa
de Trabajo para el Periodo Inicial, el cual deberá incluir los Servicios a realizar
durante dicho periodo y deberá cumplir con el Programa Mínimo Inicial.
Adicionalmente, en la Fecha Efectiva, el Contratista deberá entregar un programa
de actividades a realizar los primeros sesenta (60) días a partir del fin de la
transición del Área Contractual de PEP al Contratista.

Contenido de Programas de Trabajo. Los Programas de Trabajo deberán
contener, según sea aplicable, (i) situación del Programa Mínimo Inicial, de |.

Obligación Mínima de Trabajo y del Plan de Desarrollo, según corresponda; (ii)
una descripción de los Servicios a realizar en el periodo correspondient:
incluyendo, entre otros, Presupuesto, Servicios de Exploración, Servicios d

27 | ad

y
Contrato No 424102853
2 PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Desarrollo, Servicios de Producción, Abandono, programas de unificación e
instalaciones conjuntas, producciones esperadas, planes de administración de
yacimientos, y programas de capacitación, desarrollo y transferencia de
tecnología, salud, seguridad y medio ambiente, y desarrollo sustentable; (iii)
descripción general de los Servicios cuya realización deba continuarse en los años
siguientes; y (iv) pronósticos de producción mensuales para el periodo
correspondiente, y anuales para los siguientes cinco (5) años, así como de la
producción total esperada en la vida útil de los Campos en el Área Contractual.

10.4. Aprobación de Programas de Trabajo; modificaciones de PEP. En su caso, a

más tardar dentro de los treinta (30) días siguientes a la presentación de un
Programa de Trabajo, PEP aprobará el Programa de Trabajo o formulará y
comunicará al Contratista, a la brevedad posible, cualquier objeción u observación
que tuviera sobre cualquiera de los Programas de Trabajo. Queda entendido que
PEP deberá aprobar los Programas de Trabajo siempre y cuando cumplan con (i)
el Programa Mínimo Inicial, la Obligación Mínima de Trabajo y el Plan de
Desarrollo, según corresponda, (ii) las estipulaciones previstas en los
Procedimientos de Registro Financiero y los demás términos y condiciones del
Contrato, (iii) la Experiencia y Prácticas Prudentes de la Industria, y (iv) las Leyes
Aplicables. El Contratista no podrá llevar a cabo Servicios no incluidos en un
Programa de Trabajo aprobado, excepto en caso de emergencia. PEP tendrá un
plazo máximo de treinta (30) días a partir de la presentación del Programa de
Trabajo por parte del Contratista para comunicar al Contratista por escrito la no
aprobación del Programa de Trabajo.

PEP sólo podrá negar la aprobación del Programa de Trabajo en el caso de que el
Programa de Trabajo: (i) no cumpla con el Programa Mínimo Inicial o la Obligación
Mínima de Trabajo, según corresponda; (ii) modifique el Plan de Desarrollo, en su
caso; O (ii) incluya condiciones que, en términos del Contrato requieran
aprobación previa de PEP sin que éstas hubieren sido aprobadas.

El Contratista deberá modificar cualquier Programa de Trabajo que hubiese sido
objetado o que hubiera recibido comentarios por parte de PEP, para someterlo
nuevamente a su aprobación. Las modificaciones a los Programas de Trabajo se
documentarán mediante comunicación hecha de conformidad con la Cláusula 31
en la que conste la conformidad entre los representantes de las Partes.

En caso de diferencias entre las Partes en cuanto a la integración de los
Programas de Trabajo, PEP los podrá aprobar parcialmente, mientras se llevan a
cabo las modificaciones y acuerdos procedentes de conformidad con lo señalado
en esta cláusula.

PEP contará con quince (15) días a partir de la Fecha Efectiva para la aprobación
del programa de actividades a realizar durante los primeros sesenta (60) días ai
partir del fin de la transición del Área Contractual de PEP al Contratista.

Asimismo, PEP contará con cinco (5) días contados a partir de que el Contratista
entregue a PEP la Comunicación de Continuación para aprobar el programa d

28 pm
Contrato No 424102853

£ memex  Contració Filo

EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

10.5.

10.6.

10.7.

10.8.

actividades a realizar durante los primeros ciento veinte (120) días del Periodo de
Desarrollo.

Asuntos no sujetos a aprobación de PEP. Atento a lo estipulado en las

Cláusulas 2.2 y 16.3, especialmente su inciso (ii), para que PEP se beneficie de la
tecnología y mejores prácticas, será atribuible y responsabilidad exclusiva del
Contratista y, por tanto, no estará sujeto a aprobación por parte de PEP lo
siguiente: (i) especificaciones técnicas; (ii) el diseño y atributos de los Pozos e
instalaciones; (ii) la ingeniería, diseño o construcción de instalaciones de
recolección y producción en el Área Contractual; y (iv) propuestas para la
operación de los Pozos e instalaciones de recolección y producción en el Área
Contractual.

Modificaciones del Contratista. El Contratista no podrá hacer modificaciones a
los Programas de Trabajo aprobados sin el consentimiento por escrito de PEP, en
aspectos distintos a los asuntos a que se refiere la Cláusula 10.5. Si es útil para
los Servicios, el Contratista podrá solicitar a PEP su aprobación para modificar un
Programa de Trabajo aprobado, en cuyo caso dicha solicitud deberá describir la
racionalidad y los beneficios de la modificación propuesta. PEP formulará y
comunicará al Contratista cualquier objeción u observación que pueda tener
respecto a las modificaciones propuestas, en el entendido de que PEP deberá
aprobar en un término de quince (15) días las modificaciones propuestas si el
Contratista demuestra que dichas modificaciones (i) cumplen con el Programa
Mínimo Inicial, la Obligación Mínima de Trabajo y el Plan de Desarrollo, según
corresponda; (ii) cumplen con los Procedimientos de Registro Financiero y los
demás términos y condiciones del Contrato; (iii) cumplen con la Experiencia y
Prácticas Prudentes de la Industria; (iv) cumplen con las Leyes Aplicables; y (vw) no
tendrán un efecto adverso en el medio ambiente. No obstante lo anterior, PEP
podrá objetar las modificaciones a un Programa de Trabajo si las condiciones
técnicas o económicas así lo justifican. En caso de que las Partes no lleguen a un
acuerdo respecto de las modificaciones propuestas, el Contratista deberá cumplir
con el Programa de Trabajo originalmente aprobado.

Programas de trabajo preliminares. Para el Periodo de Desarrollo, el Contratista
deberá preparar y presentar a PEP, junto con los Programas de Trabajo
mencionados en esta Cláusula 10, los programas de trabajo preliminares para los
dos (2) años siguientes, estableciendo las actividades que el Contratista planea
llevar a cabo durante dichos años.

Informes de avance. El Contratista proporcionará a PEP, dentro de los diez (10)
días siguientes al final de cada mes calendario, un informe de avance de las obras
relacionadas con los Servicios durante el mes inmediato anterior, que deberá
incluir lo siguiente:

29 La
Contrato No 424102853
2% Pemex PE
EXPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A, DE CV.

10.9.

a) Un reporte que muestre el estado real de los Servicios, para cada uno de los
principales componentes del Programa Mínimo Inicial y de la Obligación
Mínima de Trabajo;

b) Un reporte de ingeniería que describa las actividades críticas realizadas y, en
su caso, los retrasos o desviaciones observados o esperados, y las medidas
para corregirlos;

c) Un informe que resuma las dificultades encontradas en los Pozos y que
pudieran retrasar la adquisición de información, la producción de
Hidrocarburos o cualquier Programa de Trabajo aprobado, y las medidas que
se proponen para resolver dichas dificultades;

d) Un informe indicando los resultados de los estudios, pruebas tecnológicas o
de otro tipo, análisis o reportes técnicos relevantes relacionados con los
Servicios realizados en el Área Contractual durante el mes;

e) Un informe relativo a las Instalaciones de Entrega que resuma las
dificultades encontradas en el sitio y las medidas para resolver dichas
dificultades;

f) Una descripción de cualquier actividad que el Contratista considere relevante
para el mejor entendimiento del yacimiento y la optimización de su desarrollo;

y

9) Un informe que resuma el cumplimiento del Contratista con los
procedimientos de aseguramiento de calidad, aplicación del sistema de
gestión de seguridad, salud y protección ambiental y un reporte de las
acciones realizadas en materia de desarrollo sustentable.

Documentación. El Contratista deberá presentar toda la documentación e
información que PEP solicite en términos de la Cláusula 29.1. PEP tendrá acceso
irrestricto a (i) toda la información técnica relacionada con los Servicios, y (ii) al
Área Contractual, para verificar la ejecución de los Servicios.

Cláusula 11
Presupuestos y Gastos Elegibles

Contratista deberá presentar a PEP, conforme a los Procedimientos de Registro
Financiero, un presupuesto de los Gastos Elegibles en que se incurrirá por la
ejecución de cada Programa de Trabajo. Todos los proyectos de Presupuesto
presentados a PEP para su revisión deberán ser comercialmente viables o
razonables y consistentes con los requisitos del Contrato (incluyendo los
Procedimientos de Registro Financiero) y con la Experiencia y Prácticas Prudente:
de la Industria. Los proyectos de Presupuesto deberán incluir un estimado de los
Gastos Elegibles necesarios para ejecutar los Servicios descritos en el

Presupuestos. Junto con la presentación de cada Programa de Trabajo, el Ñ
C

: SN
EXPLORACIÓN Y PRODUCCION o

11.2.

11.3.

11.6.

11.7,

Contrato No 424102853
Área Contractual Pánu
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

ICO

correspondiente Programa de Trabajo y tendrán el alcance suficiente para permitir
a PEP una evaluación adecuada. Las aprobaciones para Gastos a que se refieren
los Procedimientos del Registro Financiero, considerarán los Presupuestos a que

se refiere esta cláusula.

Presupuestos preliminares. Para el Periodo de Desarrollo, el Contratista deberá
preparar y presentar a PEP, junto con el Presupuesto mencionado en la Cláusula
11.1, los presupuestos preliminares para los dos (2) años siguientes,
estableciendo los Gastos Elegibles en los que el Contratista espera incurrir

durante dichos años.

Modificaciones. El Contratista no podrá modificar al Presupuesto aprobado sin el
consentimiento previo por escrito de PEP. El Contratista podrá solicitar a PEP su
aprobación para modificar un Presupuesto, en cuyo caso dicha solicitud deberá
describir la racionalidad y los beneficios de la modificación propuesta. PEP
formulará y comunicará al Contratista cualquier objeción u observación que pueda
tener respecto a las modificaciones propuestas. En caso de que las Partes no
lleguen a un acuerdo respecto de las modificaciones propuestas, el Presupuesto
permanecerá sin cambio. Se entiende que la aprobación de PEP a las
modificaciones de las actividades incluidas en el Plan de Desarrollo o en cualquier
Programa de Trabajo, no constituyen ni implican por sí mismas la aprobación
automática de PEP a una modificación del Presupuesto correspondiente.

Contabilidad de los Gastos Elegibles. Toda operación contable relacionada con
los Gastos Elegibles, cualquiera que sea la moneda empleada y lugar de pago,
deberá ser consignada en la Cuenta Operativa conforme a lo establecido en los
Procedimientos de Registro Financiero. Los Gastos Elegibles deberán ser

razonables en comparación con los gastos de áreas similares.

Gastos Recuperables. Los Gastos Elegibles serán considerados Gastos
Recuperables únicamente cuando todos los requisitos previstos por

Procedimientos de Registro Financiero sean satisfechos.

los

Revisión de PEP. PEP, directamente o a través de un tercero, incluyendo los
órganos de evaluación corporativa, tendrá derecho de revisar, inspeccionar,
auditar, cuestionar o impugnar la Cuenta Operativa, los Gastos Elegibles, los

informes del Contratista o los informes de auditoría, de acuerdo con los términos y

condiciones previstos por los Procedimientos de Registro Financiero.

Obligación de mantener registros. El Contratista deberá mantener en México!

por un plazo no menor a seis (6) años, los libros de contabilidad relacionados co
los Servicios, así como los soportes y evidencias de dichos libros y los registros en

los cuales se aprecian las operaciones en la Cuenta Operativa. El Contratista

deberá contar con un sistema electrónico de manejo de información que permita

31

|Z

PS
E

12d:

12.2.

12.3.

12.4.

Contrato No 424102853
PEMEX Área Contractual Pánuco

¡ORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

transferencia automática de dicha información a PEP; tal sistema electrónico
deberá ser aprobado por PEP, y deberá mantener los registros durante el plazo
del Contrato y hasta el finiquito.

Cláusula 12
Nominación y medición de los Hidrocarburos

Volumen y calidad. El volumen y la calidad de los Hidrocarburos Netos deberán
medirse, monitorearse y determinarse de forma continua en los Puntos de
Medición por parte de PEP, de acuerdo con el Manual API, las Leyes Aplicables y
el Anexo 8. Ocasionalmente, PEP podrá solicitar la medición de volumen y calidad
de los Hidrocarburos a boca de Pozo, en cuyo caso, el Contratista deberá
suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones.

Nominación. Cada que sea necesario, las Partes acordarán una cantidad de
Hidrocarburos Producidos, señalando el volumen correspondiente a los
Hidrocarburos de Insumo. Al acordar la nominación, se deberá considerar la
capacidad de las Instalaciones Después del Punto de Medición, en el entendido de
que PEP es el único responsable de contar con la capacidad e infraestructura
necesarias para recibir la producción del Área Contractual y de que no podrá
invocar falta de capacidad o problemas de infraestructura fuera del Área
Contractual para solicitar la reducción de los volúmenes de Hidrocarburos
Producidos. Las diferencias entre los volúmenes nominados y los volúmenes
medidos serán analizados por el Grupo Directivo.

Recepción de Hidrocarburos Netos. Los Hidrocarburos Netos se entregarán a

PEP en un lugar previamente designado y según lo determine PEP.

Procedimientos de recepción. A más tardar treinta (30) días después de la
Fecha Efectiva, las Partes deberán reunirse para convenir procedimientos de
entrega/recepción de los Hidrocarburos Netos. Dichos procedimientos deberán
regular la programación, almacenamiento, medición, monitoreo de calidad, y
transporte de los Hidrocarburos Netos entregados en los Puntos de Medición. Los
procedimientos deberán cumplir con lo previsto en el Contrato, el Manual API, la
Experiencia y Prácticas Prudentes de la Industria y las Leyes Aplicables, y
desarrollarán, entre otros, los siguientes temas: (i) pronósticos de producción
promedio diario mensual y promedio mensual para el año correspondiente; (ii)
programación de entrega/recepción; (iii) medidas de seguridad y protecció!
ambiental, (iv) calidad de los Hidrocarburos, (v) manejo del agua residual, y (yi
obligaciones y responsabilidades para el caso de que el Punto de Medición
encuentre ubicado fuera del Área Contractual.

32 ls.

<
Contrato No 424102853
Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE CV.
12.5. Equipo de medición. El equipo de medición será suministrado por el Contratista y

12.6.

12.7.

12.8.

12.9.

deberá contar con la aprobación de PEP, quien verificará el cumplimiento con los
requisitos técnicos y legales y con la Experiencia y Prácticas Prudentes de la

Industria.

Instalación, mantenimiento y calibración del equipo de medición. La

instalación, mantenimiento y calibración de los equipos de medición estarán a
cargo del Contratista, bajo la estricta autorización y supervisión de PEP. La
confirmación metrológica y la calibración-ajuste deberán realizarse a través de una
entidad acreditada ante una entidad oficial en metrología y aceptada por PEP.
PEP podrá instalar medidores adicionales para verificar el funcionamiento de los

medidores instalados por el Contratista.

Certificación del equipo de medición. Los equipos de medición deberán contar
con el certificado de origen correspondiente. La confirmación metrológica de que
los equipos de medición están aptos y miden los volúmenes y la calidad de
Hidrocarburos dentro de los parámetros de exactitud establecidos por PEP, se
realizará cada mes con cargo al Contratista por una compañía acreditada ante una
entidad oficial en metrología y aceptada por PEP. El Contratista se cerciorará de
que dicha compañía acreditada entregue a PEP los resultados de cada

calibración-ajuste a más tardar tres (3) días después de realizada.

Registros. El Contratista deberá llevar registros completos y exactos de todas las
mediciones de los Hidrocarburos Netos, debiendo entregar a PEP copia fiel de
dichos registros, según PEP se los requiera. En todo momento, los representantes
de PEP tendrán acceso a dichos registros y derecho a inspeccionar y examinar los
equipos de medición y gráficos, así como a ser testigos, conjuntamente con el
Contratista, de las pruebas de calibración en los periodos acordados con la
finalidad de establecer los factores admisibles de corrección por temperatura,
presión, gravedad especifica y otros. Todos los registros que se utilicen para

efectos de pago deberán contar con la aprobación de PEP.

Mal funcionamiento del equipo de medición. Si como resultado de cualquier

examen o prueba, resulta que cualquiera de los componentes de los equipos de
medición está fuera de las especificaciones, descompuesto o ajustado
incorrectamente, el Contratista deberá repararlo inmediatamente y asegurase de
que se encuentra en correcto estado de funcionamiento en un plazo no mayor a
setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
comunicación de este hecho por parte de PEP. En ningún caso se permitirá que el
flujo de Hidrocarburos se efectúe sin control en los términos de esta cláusula. Si (i)
una prueba o inspección establece que un medidor es inexacto o impreciso por
más/menos cero punto tres por ciento (0.3%) o (ii) un medidor no ha estad

funcionando, entonces las Partes realizarán un ajuste para corregir la inexactitud

imprecisión de las mediciones hechas por el medidor defectuoso en el periodo

33

129
PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A, DE C.V.

12.10.

durante el cual se encuentre la inexactitud o imprecisión o el medidor haya estado
sin funcionar. En caso de que el periodo de inexactitud o imprecisión o de la falla
en el funcionamiento no pudiere ser determinado mediante pruebas o inspección,
la siguiente metodología deberá ser utilizada:

a) Las Partes tratarán en convenir un ajuste apropiado, considerando la
Experiencia y Prácticas Prudentes de la Industria.

b) Si las Partes no llegaren a un acuerdo en cuanto al ajuste apropiado en un
plazo de cinco (5) días contados a partir de que se hubiere descubierto la
inexactitud o falla en el funcionamiento, según sea el caso, la medición se
realizará mediante la utilización de medidores de respaldo apropiados y
proporcionados por PEP, siempre que dichos medidores hubieren sido
instalados y probados de la misma forma que los medidores instalados por el
Contratista.

c) En caso de que PEP no proporcione medidores de respaldo o de que los
proporcionados presenten fallas o inexactitudes por más/menos cero punto
tres por ciento 0.3%, la medición se realizará usando medidores de respaldo
apropiados proporcionados por el Contratista, siempre que dichos medidores
de respaldo hubieren sido instalados y probados de conformidad con el
Contrato.

d) En caso de que el Contratista no proporcione medidores de respaldo o de
que los proporcionados presenten fallas o inexactitudes por más/menos cero
punto tres por ciento (0.3%), entonces se recalculará la cantidad de
Hidrocarburos conforme a lo siguiente: (i) el tiempo transcurrido desde la
última prueba correcta del medidor será dividido entre dos y (ii) se ajustarán
las cantidades de Hidrocarburos correspondientes a la segunda mitad
conforme al volumen promedio diario de los Hidrocarburos medidos durante
los siguientes diez (10) días a partir de que se cuente con los medidores en
correcto funcionamiento.

En la medida en que el periodo de ajuste incluya un periodo de entrega respecto
del cual se hubiera pagado la Remuneración, las mediciones ya corregidas de
conformidad con esta Cláusula 12.9 serán utilizadas para recalcular la cantidad
debida por el periodo de inexactitud. Si, como consecuencia de la aplicación de las
mediciones corregidas, PEP es requerido a pagar cualquier cantidad al
Contratista, PEP deberá pagar dicha cantidad junto con el pago de la siguiente
factura. En caso de que, como resultado de la aplicación de las mediciones
corregidas, el Contratista esté requerido de pagar cualquier cantidad a PEP, dicha
cantidad será descontada de la siguiente factura.

Reemplazo del equipo de medición. Si el Contratista decide, por causas
debidamente justificadas, reemplazar cualquier instrumento o aparato de
medición, lo comunicará a PEP con dos (2) Días Hábiles de anticipación para quí
sus representantes estén presentes cuando la operación se lleve a cabo.

34 | Yo

E

Y

A]
Contrato No 424102853

F> PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

13.1.

13.2.

13.3.

13.4.

Cláusula 13
Materiales

Propiedad y uso de Materiales. La propiedad de todos los Materiales adquiridos
por el Contratista para ser utilizados en los Servicios (incluyendo la de las
Instalaciones Principales, la de las Instalaciones de Entrega y la de cualquier bien
en construcción) pasará de forma automática a PEP (i) inmediatamente después
de su instalación, o (ii) inmediatamente después de su construcción en el Área
Contractual. El Contratista deberá llevar a cabo cualquier acto necesario o
apropiado para que PEP detente la propiedad de dichos Materiales; el registro de
dicha transferencia se realizará conforme a lo estipulado en los Procedimientos de
Registro Financiero.

Durante el tiempo en que el Contratista esté prestando los Servicios en el Área
Contractual, el Contratista tendrá el derecho de usar dichos Materiales, sin cargo
alguno, en el entendido de que el Contratista no podrá usar dichos Materiales para
un objeto distinto a los Servicios de acuerdo con este Contrato.

Se excluyen de esta estipulación los Materiales arrendados por el Contratista con
autorización de PEP o que sean propiedad de los Subcontratistas.

Arrendamiento. El Contratista podrá arrendar Materiales para la realización de los
Servicios, siempre que así lo proponga en los Programas de Trabajo y cuente con
la autorización de PEP.

Mantenimiento. Durante la vigencia del Contrato, el Contratista mantendrá todos
los Materiales y todas las instalaciones del Área Contractual en buen estado de
funcionamiento de acuerdo con la Experiencia y Prácticas Prudentes de la
Industria y las recomendaciones de los fabricantes de los equipos. Para tal
mantenimiento de las instalaciones, el Contratista deberá considerar lo estipulado
en la Cláusula 19.3.

Materiales _de PEP. Para la ejecución de los Servicios, el Contratista tendrá
derecho, sin costo alguno, de usar los Materiales y los activos fijos incluidos en el
Anexo 4 y que hubieran sido transferidos al Contratista en la transición a que se
refiere la Cláusula 5.1, los cuales serán puestos a disposición del Contratista,
siendo responsabilidad y obligación del Contratista su buen uso, custodia,
mantenimiento y reposición, de ser el caso.

35 lA

X
Contrato No 424102853

EXPLORACION Y PRODUCCION Y) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.1.

Cláusula 14
Otras obligaciones y derechos de las Partes

Obligaciones adicionales del Contratista. Con independencia de otras

obligaciones estipuladas en este Contrato, el Contratista deberá:

a)

b)

c)

d)

e)

9)

h)

adoptar, a su sola discreción, una organización apropiada para alcanzar con
éxito el objeto del Contrato y cumplir con sus obligaciones conforme al
mismo;

coordinar la ejecución de los Servicios de acuerdo con el Plan de Desarrollo,
los Programas de Trabajo y Presupuestos aprobados por PEP, conforme a lo
que determinen la Experiencia y Prácticas Prudentes de la Industria, el
sistema de gestión de seguridad, salud y protección ambiental, así como con
los demás términos y condiciones del Contrato y las Leyes Aplicables;

suministrar todos los recursos técnicos, financieros y otros recursos de
cualquier otra naturaleza, así como todo el personal necesario para la
ejecución de los Servicios;

obtener oportunamente todos los Materiales requeridos para la ejecución de
los Servicios y asegurarse de que sean adecuados para su objeto;

obtener oportunamente y pagar todos los permisos de cualquier autoridad
gubernamental y ambiental necesarios para la prestación de los Servicios,
incluyendo en forma enunciativa y no limitativa, los indicados en el Anexo 11,
pero excluyendo los que expresamente se indican como responsabilidad de
PEP en el Anexo 11;

obtener oportunamente y pagar, de conformidad con lo señalado en el Anexo
11, todos los permisos de acceso y ocupación superficial, derechos de paso
o uso y servidumbres requeridos para los Servicios;

contar con un establecimiento permanente en México y estar registrado ante
el Registro Federal de Contribuyentes;

entregar a PEP la información que éste le requiera, datos e interpretaciones
relacionadas con los Servicios, tales como datos científicos y técnicos
obtenidos en razón de sus trabajos; perfiles eléctricos, sónicos, radiactivos;
cintas y líneas sísmicas; muestras de Pozos; núcleos; formaciones; mapas;
informes topográficos, geológicos, geofísicos, geoquímicos y de perforación;
así como cualquier otra información similar e informes de evaluación
geológica, geofísica y del yacimiento; entre otros, junto con los documentos
correspondientes;

mantener en México registros completos de todos los Servicios prestados
conforme a este Contrato;

entregar a PEP toda la información sobre la existencia de recursos mineros,
hidráulicos y de otros tipos que se descubran como resultado de |
Servicios y abstenerse de extraer y de afectar de cualquier forma lo:

36 La

E
Contrato No 424102853

Ds PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

k)

n)

o)

Pp)

s)

1

recursos naturales distintos de los Hidrocarburos que se descubran en el
Área Contractual, aunque éstos se hubiesen descubierto durante la
búsqueda de Hidrocarburos;

entregar a PEP toda la información sobre la existencia de vestigios
arqueológicos que se descubran como resultado de los Servicios y
abstenerse de extraerlos del Área Contractual y de afectarlos de cualquier
forma, aunque éstos se hubiesen descubierto durante la búsqueda de
Hidrocarburos;

abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
atravesar la proyección vertical del Área Contractual, sin el consentimiento
expreso y por escrito de PEP; en caso de tal perforación sin el
consentimiento de PEP, el volumen de Hidrocarburos proveniente de dicho
Pozo no será considerado como Hidrocarburos Producidos, y cualquier
Gasto relacionado a dicho Pozo no será considerado como Gastos Elegibles;

identificar cada Pozo con su número de referencia e incluir dicho número en
todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

taponar, conforme a la Experiencia y Prácticas Prudentes de la Industria, los
Pozos antes de su Abandono a fin de evitar contaminación, daños al medio
ambiente o posibles daños a los depósitos de Hidrocarburos;

facilitar que los representantes de PEP y de cualquier otra autoridad puedan
realizar inspecciones de los Servicios y de las instalaciones, oficinas,
registros y libros contables así como de la información relacionada con los
Servicios;

asegurar que los Hidrocarburos descubiertos en el Área Contractual no se
derramen o desperdicien en cualquier otra forma;

evitar el daño a los estratos y formaciones que contengan Hidrocarburos y a
los mantos que contengan depósitos de agua, conforme a la Experiencia y
Prácticas Prudentes de la Industria;

mantener informados al Grupo Directivo y a PEP sobre el desarrollo de los
Servicios durante la vigencia del Contrato, mediante los informes previstos
en el Contrato o cualquier otro informe que resulte apropiado;

emplear personal calificado, así como Materiales y tecnología de punta, de
acuerdo con la Experiencia y Prácticas Prudentes de la Industria;

proveer a los representantes de PEP las facilidades necesarias para el
ejercicio de sus derechos bajo este Contrato;

adoptar y asegurarse de que sus Subcontratistas adopten medida:
apropiadas, ajustándose al sistema de gestión de seguridad, salud

protección ambiental contemplados en el Plan de Desarrollo, para proteger la|
vida, el derecho de propiedad, sembradíos, cosechas, pesca, flora y fauna

y e

Ma
Contrato No 424102853

a PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.2.

silvestre, descubrimientos arqueológicos y otros derechos vinculados a la
protección social y del medio ambiente, conforme a las Leyes Aplicables;

v) comunicar inmediatamente a PEP de cualesquiera procedimientos judiciales
o administrativos en que se vea envuelto en relación con el Contrato o con
los Servicios;

w) tomar las medidas pertinentes en las situaciones de emergencia y de Caso
Fortuito o Fuerza Mayor (incluyendo explosiones, reventones, fugas u otros
incidentes que causen o pudieran causar daño al ambiente o presenten o
puedan presentar una amenaza a la seguridad y salud de las Personas) con
el fin de mitigar sus efectos, así como reportar a PEP con el detalle
apropiado la situación de emergencia y las medidas tomadas al respecto;

x) tomar las medidas pertinentes para prevenir o mitigar pérdidas o daños y
remediar cualquier daño causado por los Servicios;

y) entregar a PEP, cada año, un informe de reservas que debe ser preparado
por cuenta del Contratista por conducto de una empresa independiente, de
capacidad y prestigio internacionalmente reconocido en el ramo, previamente
autorizada por PEP, que contenga la memoria de cálculo de las reservas
probadas, probables y posibles de hidrocarburos existentes en el Área
Contractual, elaborado conforme a los lineamientos definidos por PEP; y

z) entregar a PEP, al menos cada dos años, un informe de las condiciones
ambientales y de las comunidades ubicadas o cercanas al Área Contractual,
dicho informe deberá ser preparado por una empresa o institución
independiente, de capacidad y prestigio en el ramo, previamente autorizada
por PEP.

Responsabilidad_ambiental del Contratista. El Contratista será el único

responsable, del cumplimiento de todas las obligaciones, compromisos y
condicionantes ambientales previstas en las Leyes Aplicables, la Experiencia y
Prácticas Prudentes de la Industria y las autorizaciones emitidas por las
autoridades ambientales, asi como de los daños o afectaciones que cause al
medio ambiente provocados por el manejo de sustancias, fluidos, combustibles,
lubricantes que se empleen o estén en su posesión o bajo control del Contratista
para la prestación de los Servicios; por lo que el Contratista, será responsable de
su remediación, restauración y compensación de reclamos que se originen hasta
donde sea necesario y estará obligado a efectuar las labores y a tomar todas las
medidas que impongan las autoridades ambientales, así como a realizar de
manera inmediata las acciones necesarias para la remediación y
descontaminación que correspondan, sin perjuicio de su responsabilidad frente a
terceros y frente a las autoridades competentes. Sin perjuicio de |

responsabilidad ambiental del Contratista, PEP podrá establecer los controles

las medidas de supervisión que considere convenientes para cerciorarse del
cumplimiento de las obligaciones del Contratista en materia ambiental. Conforme

38 ! 2

dd
Contrato No 424102853
PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.3.

esta Cláusula 14.2 y las Leyes Aplicables, el Contratista tendrá las siguientes
obligaciones:

a) prestar y realizar los Servicios preservando y conservando el medio
ambiente, sin causar daño a la propiedad pública o privada, de acuerdo con
las Leyes Aplicables;

b) elaborar una estrategia y programas ambientales, y contar con sistemas de
seguridad para proteger el medio ambiente y la salud y seguridad del
personal y las instalaciones. La estrategia, programas y sistemas serán
presentados al Grupo Directivo para su revisión como parte de los
Programas de Trabajo;

c) realizar con la periodicidad que las Leyes Aplicables indiquen, o cuando las
Partes así lo consideren necesario, todos los estudios ambientales
requeridos y obtener, renovar y mantener todas las autorizaciones
ambientales para la prestación y realización de los Servicios, de conformidad
con las Leyes Aplicables;

d) cumplir con los términos de todas las autorizaciones ambientales y mantener
el Área Contractual en las mejores condiciones que permitan un desarrollo
sustentable, de conformidad con las Leyes Aplicables;

e) emplear personal calificado, equipos, maquinaria, Materiales, procedimientos
operacionales y en general las más actualizadas tecnologías que cumplan
con la Experiencia y Prácticas Prudentes de la Industria, aplicando el
principio de la prevención o precaución, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la seguridad y salud
de la población y de su personal;

f) colaborar con las autoridades y los organismos, federales y estatales,
encargados del cuidado del medio ambiente; y

g) como parte de las actividades de Abandono, remediar y rehabilitar el Área
Contractual que esté siendo abandonada y será responsable por todas las
obligaciones ambientales que pudieran existir como resultado de los
Servicios.

Asimismo, el Contratista será responsable de que sus Subcontratistas cumplan
con todas las obligaciones, compromisos y condiciones ambientales previstas en
las Leyes Aplicables, la Experiencia y Prácticas Prudentes de la Industria y los
permisos ambientales, así como que sean responsables de los daños que causen
al medio ambiente por la ejecución de actividades a su cargo.

x

Responsabilidad _ambiental_ de PEP derechos a indemnización.
Considerando el carácter de operador de PEP y que todos los Hidrocarburos
Producidos son propiedad de éste, PEP será responsable por daños o
afectaciones causados al medio ambiente y daños causados a terceros por
cualquier contaminación por Hidrocarburos, por lo que, será responsable de s C

39 Ly»

Contrato No 424102853

a) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.4.

correspondiente remediación, restauración y compensación de reclamos que se
originen y estará obligado a efectuar las labores y a tomar todas las medidas que
impongan las autoridades ambientales, así como a realizar de manera inmediata
las acciones necesarias para la remediación y descontaminación que
correspondan, sin perjuicio de su responsabilidad frente a terceros y frente a las
autoridades competentes. No obstante lo anterior, en caso de que los daños
causados al medio ambiente de conformidad con lo estipulado en esta Cláusula
sean consecuencia de actos ilícitos cometidos por el Contratista, PEP repetirá en
contra del Contratista por todo lo que haya tenido que pagar PEP como
consecuencia de los daños ocasionados por su actuar ilícito, en términos de lo
dispuesto en el artículo 1910 del Código Civil Federal, mediante indemnización a
PEP en términos de la Cláusula 24.

PEP será responsable de los daños causados al medio ambiente y a terceros
previos a la Fecha Efectiva en el Área Contractual, según sean determinadas por
las Partes durante la transición a que se refiere la Cláusula. 5.1 y lo indicado en el
estudio ambiental inicial, que deberá ser elaborado por un tercero especializado
propuesto por el Contratista y aprobado por PEP, y el costo del estudio se
considerará Gasto Elegible. Con base en las conclusiones del estudio ambiental
inicial, PEP tendrá, en su caso, la obligación de restaurar cualquier parte del Área
Contractual en la medida, forma y en la oportunidad requerida por las Leyes
Aplicables y la Experiencia y Prácticas Prudentes de la Industria, y será
responsable por el Abandono de todos los activos que no hayan sido transferidos
a la responsabilidad del Contratista durante la transición a que se refiere la
Cláusula 5.1. Asimismo, PEP será responsable de los daños causados al medio
ambiente y a terceros que, no habiendo sido identificadas en el estudio ambiental
inicial a que se refiere este párrafo, se demuestre fehacientemente que son
responsabilidades ambientales de PEP previas a la Fecha Efectiva; por lo que
PEP mantendrá libre al Contratista de cualquiera de estas reclamaciones.

Obligaciones adicionales de PEP. Además de sus otras obligaciones
estipuladas en este Contrato, PEP tendrá las siguientes obligaciones:

a) suministrar al Contratista la información y datos que PEP tenga disponibles
respecto al Área Contractual, que sea necesaria para la ejecución de los
Servicios y con la que el Contratista no cuente;

b) poner a disposición del Contratista el Área Contractual para los efectos del
Contrato;

Cc) coordinar eficientemente con base en los Programas de Trabajo aprobados,
las actividades que deba realizar el personal del Sindicato de Trabajadores
Petroleros de la República Mexicana, contratado por PEP;

d) obtener oportunamente los permisos que se indican como responsabilidad de
PEP en el Anexo 14;

e) cooperar, a solicitud del Contratista, en la obtención de los permisos de
acceso y de ocupación superficial, derechos de paso y servidumbres

40 (PR
PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACION Y PRODUCCION PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.5.

requeridos para los Servicios, haciendo su mejor esfuerzo y hasta donde
sean actos que se encuentren razonablemente bajo su control;

f) cooperar con el Contratista, a requerimiento de éste, en las gestiones
administrativas que tenga que efectuar en relación con los Servicios ante las
autoridades gubernamentales mexicanas. En tal caso, el Contratista asumirá
todos los gastos en que incurra PEP, quien no será responsable de los
resultados obtenidos en dichas gestiones administrativas;

9) recibir, a su propio riesgo y como le sea posible, con independencia de la
infraestructura que en su caso tenga disponible, los Hidrocarburos Netos en
los Puntos de Medición o en cualquier otra instalación designada para tal
efecto, considerando lo estipulado en la Cláusula 12.2;

h) - sin perjuicio de lo establecido en la Cláusula 14.4 (g), construir, instalar y
operar, directamente o a través del Contratista, conforme a la Cláusula 9.2, o
a través de terceros, oportuna y eficientemente las Instalaciones Después del
Punto de Medición, sin obstaculizar las actividades que el Contratista realice
con base en su derecho de prestar en exclusiva los Servicios en el Área
Contractual; y

i) abstenerse de realizar cualquier actividad que implique la duplicidad de los
Servicios, directamente o a través de terceros, así como de obstaculizar las
actividades que el Contratista realice con base en su derecho de realizar
todas las actividades necesarias para cumplir con el objeto del Contrato, y

j) ser responsable por las consecuencias que hubieren surgido por sus
operaciones en el Área Contractual, previas a la Fecha Efectiva, según sean
determinadas con base en un estudio ambiental inicial que se elabore
durante la transición a que se refiere la Cláusula 5.1. Las conclusiones del
estudio ambiental inicial serán consideradas como condiciones preexistentes,
por lo que, en su caso, PEP tendrá la obligación de restaurar o indemnizar a
los terceros afectados en la medida, forma y oportunidad requerida por las
Leyes Aplicables y la Experiencia y Prácticas Prudentes de la Industria.

Derechos adicionales de PEP. Además de sus otros derechos previstos por el
Contrato, PEP tendrá los siguientes derechos:

a) el derecho a tener acceso libre al Área Contractual y al lugar donde estén A
siendo realizados los Servicios, así como a cualquier instalación para la
realización de los Servicios (incluyendo las Instalaciones Principales e
Instalaciones de Entrega). El mismo acceso deberá ser concedido a
cualquier autoridad gubernamental mexicana. En todo caso, deberá cumplir
con las normas de seguridad aplicables y procurar no interferir en las
actividades del Contratista;

b) el derecho de designar a sus representantes para aprobar las distinta:
propuestas del Contratista sometidas a su consideración en términos del

Uy
41 Po

—
PEMEX Contrato No 424102853

Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

14.6.

15.1.

15.2.

presente Contrato y para supervisar al Contratista. Dichas designaciones se
harán del conocimiento del Contratista en términos de la Cláusula 31; y

c) el derecho de inspeccionar y supervisar todos los Servicios prestados por el
Contratista.

Derechos adicionales del Contratista. Además de sus otros derechos previstos
en el Contrato, el Contratista tendrá el derecho de:

a) presentar a PEP, si así lo desea, propuestas para la construcción,
terminación y operación de las Instalaciones Después del Punto de Medición,
en el entendido de que este derecho no debe considerarse como un derecho
exclusivo o un derecho de preferencia o del tanto. PEP se reserva el derecho
de rechazar cualquier propuesta del Contratista si así lo considera
conveniente a sus intereses, ya sea porque desea construir directamente o a
través de un tercero las Instalaciones Después del Punto de Medición o por
cualquier otro motivo;

b) utilizar el Contrato para demostrar, ante las instancias que juzgue
necesarias, su derecho de ejecutar los Servicios y de recibir la
Remuneración, e informar a dichas instancias sobre dicho derecho en la
forma que estime pertinente. Asimismo, tendrá el derecho de acceder a
cualquier mercado o persona con el propósito de adquirir financiamiento. La
utilización del Contrato para estos efectos queda sujeta al cumplimiento de
todas las obligaciones que el Contratista adquiere frente a PEP por virtud del
Contrato, incluyendo compromisos de confidencialidad.

Cláusula 15
Disposición de la producción

Hidrocarburos de Insumo. El Contratista podrá utilizar Hidrocarburos Producidos
para los Servicios como combustible, reciclamiento, inyección o bombeo
neumático, sin costo alguno, hasta por los niveles autorizados por PEP en el Plan
de Desarrollo. El Contratista no podrá quemar ni ventear el Gas, excepto en el
rango autorizado por PEP o en la medida en que sea necesario para prevenir o
mitigar una emergencia, sujeto a los requerimientos previstos en las Leyes
Aplicables. En caso de que el volumen de los Hidrocarburos de Insumo exceda el
nivel autorizado por PEP, el valor comercial de dicho volumen excedente, según lo
determine PEP, será descontado de la Remuneración.

Entrega. Los Hidrocarburos Netos serán entregados a PEP y serán medidos
analizados en los Puntos de Medición. Si por cualquier razón PEP no puede recibirl
el Gas Asociado, entonces el Contratista deberá reinyectarlo al yacimiento, o s
dispondrá de él de la forma que determine PEP de conformidad con las Leye

22 [ 2
Contrato No 424102853

y) PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

15.3.

16.1.

16.2.

16.3.

16.4.

Aplicables, en el entendido de que en dicho caso el Gas Asociado reinyectado no
será tomado en cuenta para el cálculo de la Remuneración.

Gas no asociado. El Contratista proporcionará los Servicios relacionados con el
manejo y cumplimiento de las especificaciones de calidad del Gas no asociado,
hasta los Puntos de Medición. Siempre que el Contratista haya realizado los
Servicios relativos al Gas no asociado, aun si PEP no recibe dicho Gas no
asociado, el volumen q señalado en el Anexo 3 incluirá el volumen de producción
de tal Gas no asociado considerado en el Programa de Trabajo aprobado.

Cláusula 16
Remuneración

Derechos exclusivos de PEP. PEP tendrá en todo momento la propiedad de los
Hidrocarburos y el derecho exclusivo de comercialización de los Hidrocarburos y
hará suyos todos los ingresos provenientes de dicha comercialización. Queda
entendido que los derechos del Contratista en ningún momento incluirán el
derecho a una participación sobre la producción, ni derechos sobre los beneficios
económicos que resulten de la explotación, comercialización o disposición de los
Hidrocarburos por parte de PEP.

Condición de la Remuneración. Sujeto a la condición suspensiva de que el
Contratista entregue Hidrocarburos Netos en los Puntos de Medición, PEP pagará
al Contratista la Remuneración correspondiente a cada mes, calculada de
conformidad con el Anexo 3.

Remuneración única. Queda expresamente convenido y aceptado por las Partes

que (i) la Remuneración constituye la única obligación de pago a ser efectuado por

PEP con motivo de la prestación de los Servicios; y (ii) PEP no garantiza en forma

alguna ni (a) la rentabilidad del Contrato para el Contratista, ni (b) que el
Contratista recuperará todos los Gastos en que incurra en el cumplimiento de sus
obligaciones. Queda convenido y aceptado, también, que PEP solamente tendrá la
obligación de realizar el pago a que se refiere esta cláusula en la medida en que

se cumpla con la condición suspensiva de que el Contratista entregue a PEP, en A
los Puntos de Medición, los Hidrocarburos Netos extraídos del Área Contractual.

Forma de pago. A partir de que el Contratista inicie la entrega de Hidrocarburos

Netos en los Puntos de Medición, el Contratista deberá presentar a PEP, dentro

de los seis (6) Días Hábiles siguientes a la terminación de cada mes, la facturación

por los Servicios prestados durante el mes anterior y cuyas cantidades serán
calculadas conforme al Anexo 3. Adicionalmente, el Contratista deberá entregar

PEP la documentación que se requiera conforme a los Procedimientos de Registro'
Financiero. PEP contará con un plazo no mayor de quince (15) Días Hábiles (9

Ñ 14%
2 Contrato No 424102853
£) Pemex es
EXPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

siguientes a la recepción de una factura para revisarla y, en su caso, autorizarla.
Si PEP objeta algún monto de una factura, procederá a pagar al Contratista los
montos con los que se encuentre conforme y suspenderá el pago de los montos
objetados hasta que dicha situación sea debidamente resuelta por las Partes. PEP
pagará al Contratista las cantidades aprobadas en un plazo no mayor a treinta (30)
Días Hábiles contados a partir de la fecha en que la factura haya sido recibida.
PEP efectuará todos los pagos previstos en este Contrato a través de depósito
bancario a elección del Contratista, (a) en Dólares mediante transferencia
electrónica a la cuenta bancaria registrada fuera del territorio mexicano; o (b) si la
cuenta se encuentra radicada en México, el pago será hecho en moneda nacional,
al tipo de cambio para solventar obligaciones en moneda extranjera publicado por
el Banco de México que sea aplicable al día del pago. En caso de que cualquier
pago conforme al Contrato sea pagadero en un día que no sea un Día Hábil, dicho
pago será efectuado en el siguiente Día Hábil.

16.5. Intereses moratorios. Cualquier Remuneración exigible en términos de la
Cláusula 16.4 vencida y no pagada por PEP devengará intereses exigibles a la
vista, por cada día desde, e incluyendo, la fecha en que dicha obligación de pago
hubiera vencido hasta la fecha efectiva de pago, a la tasa LIBOR más ciento
cincuenta (150) puntos base, previa solicitud del Contratista.

Cláusula 17
Garantías

17.1. Garantía Corporativa. Simultáneamente con la celebración del Contrato, el
Contratista entrega a PEP la Garantía Corporativa debidamente suscrita por su
Garante. La Garantía Corporativa será emitida de acuerdo con el modelo del
Anexo 2, con la cobertura y en los términos, montos y duración estipulados en
dicho Anexo 2.

17.2. Garantías de Cumplimiento.

a) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato, el Contratista
entrega a PEP, simultáneamente a la firma del Contrato, (i) una carta de
crédito standby emitida o confirmada a favor de PEP por un banco autorizado
para operar en México, por un monto de treinta y cinco millones trescientos
cuatro mil novecientos treinta y seis Dólares (USD$35,304,936.00), de
acuerdo con la forma y contenido del modelo que se adjunta en el Anexo 12,
la cual deberá estar vigente por la duración del Periodo Inicial; o (ii) un
fianza emitida o confirmada a favor de PEP por una empresa afianzador:
autorizada para operar en México, por un monto de treinta y cinco millones!
trescientos cuatro mil novecientos treinta y seis  Dólare:
(USD$35,304,936.00), de acuerdo con la forma y contenido del modelo que

44 124
17.3.

17.4.

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

se adjunta en el Anexo 13, la cual deberá estar vigente por la duración del
Periodo Inicial.

b) Para garantizar el debido, adecuado y pleno cumplimiento por parte del
Contratista de todas sus obligaciones conforme al Contrato durante el
Periodo de Desarrollo, el Contratista deberá entregar a PEP, a más tardar
quince (15) días después de que PEP apruebe cada Programa de Trabajo, (i)
una carta de crédito standby con vigencia equivalente al Año Contractual
más noventa (90) días, emitida o confirmada, modificada o reemplazada a
favor de PEP por un banco autorizado para operar en México, de acuerdo
con la forma y contenido del modelo que se adjunta en el Anexo 12, que
garantice el monto equivalente al cien por ciento (100%) de la Obligación
Mínima de Trabajo correspondiente al año al que se refiera el Programa de
Trabajo; o (ii) una fianza con vigencia equivalente al Año Contractual, emitida
a favor de PEP por una empresa afianzadora autorizada para operar en
México, de acuerdo con la forma y contenido del modelo que se adjunta en el
Anexo 13, que garantice el monto equivalente al cien por ciento (100%) de la
Obligación Mínima de Trabajo correspondiente al año al que se refiera el
Programa de Trabajo. En el caso de terminación del Contrato por cualquier
causa, la carta de crédito standby o fianza, según sea el caso, deberá
permanecer vigente durante los doce (12) meses siguientes a la fecha del
finiquito.

Reducción del monto. A solicitud del Contratista, pero en no más tres (3)
ocasiones en un año, se podrá reducir el monto de cada Garantía de
Cumplimiento en proporción al cumplimiento de las obligaciones que se
garantizan.

Reconocimiento y acuerdo del Contratista. El Contratista manifiesta:

En el caso de que la Garantía de cumplimiento sea a través de carta de crédito:

a) Su voluntad en caso de que existan créditos a su favor contra PEP de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato, se
hagan efectivas las Garantías otorgadas, así como cualquier otro saldo a
favor de PEP.

b) Que reconoce que en el supuesto de incumplimiento de las obligaciones que
deriven del Contrato, se harán efectivas, parcial o totalmente, las Garantías.

c) Que reconoce que las Garantías de Cumplimiento serán pagadas ante el
incumplimiento de las obligaciones contractuales, con entera desvinculación
de cualquier circunstancia que pudiera generar una excepción de pago
distinta a aquella que se origine en inconsistencias o deficiencias del propio
documento que se hace efectivo, por lo que cualquier excepción que pudiese

45 / Py
Contrato No 424102853

Ea) PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

eventualmente señalarse como conexa carecería de eficacia para desvirtuar
la legitimidad de la gestión de cobro.

En el caso de que la Garantía de cumplimiento sea a través de fianza:

a)

b)

c)

d)

e)

Su voluntad en caso de que existan créditos a su favor contra PEP de
renunciar al derecho a compensar que le concede la legislación sustantiva
civil aplicable, por lo que otorga su consentimiento expreso para que en el
supuesto de incumplimiento de las obligaciones que deriven del Contrato, se
hagan efectivas las Garantías otorgadas, así como cualquier otro saldo a
favor de PEP.

Su conformidad para que la fianza que garantiza el cumplimiento del
Contrato permanezca vigente durante la substanciación de todos los
procedimientos judiciales o arbitrales y los recursos legales que se
interpongan con relación al Contrato, hasta que sea dictada resolución
definitiva que cause ejecutoria por parte de la autoridad o tribunal
competente.

Su conformidad para que la institución de fianzas entere el pago de la
cantidad reclamada hasta por el monto garantizado más, en su caso, la
indemnización por mora que derive del artículo 95 bis de la Ley Federal de
Instituciones de Fianzas, aun cuando la obligación se encuentre sub júdice,
en virtud de procedimiento ante autoridad judicial, no judicial o tribunal
arbitral, salvo que el acto rescisorio sea combatido y el fiado obtenga la
suspensión de su ejecución, ya sea en el recurso administrativo, en el juicio
contencioso o ante el tribunal arbitral correspondiente.

En caso de que el procedimiento administrativo, o ante autoridad judicial o
tribunal arbitral resulte favorable a los intereses del fiado, y la institución de
fianzas haya pagado la cantidad reclamada, PEP devolverá a la afianzadora
la cantidad pagada en un plazo máximo de noventa (90) Días Hábiles
contados a partir de que la resolución favorable al fiado haya causado
ejecutoria.

Su aceptación para que la fianza de cumplimiento permanezca vigente hasta
que las obligaciones garantizadas hayan sido cumplidas en su totalidad, en
la inteligencia que la conformidad para la liberación deberá ser otorgada
mediante el acta administrativa que dé por extinguidos los derechos y
obligaciones del Contrato suscrita por PEP o bien, con el finiquito, y en caso
de existir saldos, la constancia de liquidación de los mismos.

Su conformidad en que la reclamación que se presente ante la afianzadora
por incumplimiento de Contrato quedará integrada con la siguiente
documentación:

1. Reclamación por escrito a la institución de fianzas.
2. Copia de la póliza de fianza y en su caso, sus document

modificatorios.
46 l fi 4

A
Contrato No 424102853

2 PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

17.5.

18,1;

18.2.

3. Copia del Contrato garantizado y en su caso sus convenios
modificatorios.

Copia del documento de notificación al fiado de su incumplimiento.
En su caso, la rescisión del Contrato y su notificación.

En su caso, documento de terminación anticipada y su notificación.
Copia del finiquito, y en su caso, su notificación.

Importe reclamado.

DADaI>

Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías de
Cumplimiento y la Garantía Corporativa para cubrir proporcionalmente el
incumplimiento de las obligaciones del Contratista en virtud del Contrato,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantías. Además de cubrir los incumplimientos, PEP podrá hacer
efectivas las Garantías de Cumplimiento y la Garantía Corporativa para cobrar (i)
daños y Perjuicios; (ii) reembolsos de sumas pagadas por PEP en exceso, así
como cualquier otra obligación de pago o cantidad debida por el Contratista a PEP
por cualquier concepto en relación con el Contrato; y (ii) indemnizaciones debidas
por el Contratista a PEP de conformidad con el Contrato.

Cláusula 18
Abandono

Requerimientos del programa. El Contratista estará obligado a llevar a cabo
todas las operaciones relacionadas con el Abandono en el Área Contractual. El
Plan de Desarrollo, así como cada Programa de Trabajo y Presupuesto
presentado para la aprobación de PEP deberán contener un capítulo relacionado
con el Abandono. Dicho capítulo deberá contemplar todas las actividades
necesarias para el taponamiento de Pozos, limpieza, retorno a su estado natural,
desmantelamiento de instalaciones, desinstalación de maquinaria y equipo, y
entrega ordenada y libre de escombros y desperdicios del Área Contractual, todo
lo cual deberá realizarse al final de la vida útil de tales Pozos, instalaciones,
Materiales y equipos y conforme a la Experiencia y Prácticas Prudentes de la
Industria y a las Leyes Aplicables. Asimismo, al final de la vida útil de Pozos,
instalaciones, Materiales y equipos el Contratista deberá realizar un dictamen
técnico que sustente la conveniencia del Abandono.

Comunicación de Abandono. Antes de taponar o desinstalar algún Pozo
instalaciones o Material, el Contratista deberá comunicarlo a PEP con cuand

menos quince (15) días de anticipación, salvo que dicha actividad esté ya previstal
en un Programa de Trabajo aprobado por PEP. /

47 Pa
Contrato No 424102853
>) PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

18.3. Abandono después del Periodo Inicial. Si, conforme al Contrato, el Contratista
no entrega la Comunicación de Continuación, el Contratista estará obligado a
realizar, a su sola costa, las operaciones de Abandono en el Área Contractual
conforme a las instrucciones de PEP.

18.4. Responsabilidad por Gastos. El Contratista será plenamente responsable por
todos los Gastos de Abandono, en el entendido de que los Gastos de Abandono
serán cubiertos con los recursos disponibles en la Cuenta de Abandono.

18.5. Cuenta de Abandono. Si el Contratista entrega la Comunicación de Continuación,
el Contratista deberá abrir una cuenta de depósito en garantía que devengará
intereses según los términos que sean acordados por las Partes en Grupo
Directivo, la cual estará bajo el control conjunto de PEP y el Contratista, en un
banco de buena reputación internacional que será acordado por el Contratista y
PEP (la “Cuenta de Abandono”). Las Partes acuerdan que el objeto de la Cuenta
de Abandono es crear una reserva para fondear las operaciones de Abandono en
el Área Contractual. Excepto por lo previsto en el Anexo 3, las Partes no podrán
hacer uso de los fondos de la Cuenta de Abandono para cualquier otro propósito
que no sea llevar a cabo las operaciones de Abandono en el Área Contractual, ni
tendrán derecho a dar en garantía, ceder o disponer de cualquier otra forma de la
Cuenta de Abandono.

18.6. Fondeo de la Cuenta de Abandono. El Contratista deberá depositar en la Cuenta
de Abandono una cantidad que será determinada conforme al Anexo 15, con base
en estudios técnicos y considerando una estimación de la relación entre los costos
de Abandono y los pagos de PEP al Contratista de conformidad con el Contrato;
dicha estimación podrá ser revisada anualmente y será considerada en la
elaboración del siguiente Presupuesto. Los depósitos realizados por el Contratista
a la Cuenta de Abandono serán considerados como Gastos Elegibles. El
Contratista transferirá a PEP, a la terminación del Contrato por cualquier causa, el
saldo remanente en la Cuenta de Abandono.

18.7. Fondos insuficientes. La responsabilidad del Contratista de cumplir, a su sola
costa, con los trabajos de Abandono es independiente de que existan o no fondos LX
suficientes en la Cuenta de Abandono, por lo que en el caso de que no existan
fondos suficientes en la Cuenta de Abandono el Contratista deberá depositar en la
Cuenta de Abandono los recursos que se requieran. Con independencia de la
Cuenta de Abandono, la responsabilidad del Contratista respecto al Abandono se
extenderá por diez (10) años posteriores a la terminación del Contrato por
cualquier causa.

18.8. Sustitución por PEP. Antes de la terminación del Contrato por cualquier motivo.
PEP podrá solicitar al Contratista que se abstenga de llevar a cabo operaciones de
Abandono específicas con respecto a determinadas instalaciones (incluyendo

48 / a,
Contrato No 424102853
>) PEME EX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Pozos). En dicho caso, el Contratista deberá transferir a PEP las instalaciones en
buen estado de funcionamiento, así como entregar a PEP cualquier saldo
remanente en la Cuenta de Abandono y a partir de ese momento el Contratista
será considerado relevado de cualquier futura obligación en relación con el
Abandono de dichas instalaciones.

Cláusula 19
Responsabilidad laboral, Subcontratistas, grado de integración
nacional, capacitación, desarrollo sustentable e importaciones

19.1. Responsabilidad laboral del Contratista. El Contratista como patrón de sus
trabajadores y demás personas que le presten un servicio o trabajo personal
subordinado, tendrá responsabilidad exclusiva e independiente respecto a éstos, y
será el único responsable por el cumplimiento de las obligaciones laborales o
patronales que provengan o emanen de las Leyes Aplicables. No existirá relación
laboral entre PEP y el personal del Contratista o de terceros con quienes el
Contratista tenga relación. No operará la intermediación patronal en términos del
artículo 13 y demás aplicables de la Ley Federal del Trabajo ni se ubicará en el
supuesto previsto en el segundo párrafo del artículo 10 de la Ley Federal del
Trabajo. El Contratista reconoce y acepta que cuenta con los elementos propios
suficientes para cumplir las obligaciones que se deriven de las relaciones con sus
trabajadores.

El Contratista quedará obligado a sacar a PEP en paz y a salvo de cualquier
reclamación o demanda, hecha por sus trabajadores y demás personas que le
presten un servicio o trabajo personal subordinado.

19.2. Responsabilidad laboral de PEP. PEP será responsable ante su personal,
perteneciente o no al Sindicato de Trabajadores Petroleros de la República
Mexicana, del cumplimiento de sus obligaciones laborales o patronales que
provengan o emanen de las Leyes Aplicables, de los contratos individuales o del
Contrato Colectivo de Trabajo vigente celebrado entre Petróleos Mexicanos, por sí
y en representación de sus Organismos Subsidiarios, y el Sindicato de
Trabajadores Petroleros de la República Mexicana.

El personal de operación y mantenimiento sindicalizado que se encuentre adscrito
al Área Contractual a la fecha de firma del Contrato, continuará laborando en la
misma. La responsabilidad laboral respecto de dicho personal seguirá siendo de
PEP, quien, con base en el correspondiente Programa de Trabajo, deberá
coordinar las actividades que en el Área Contractual realice su personal.

/
49 Pd

19.3. Personal del Sindicato de Trabajadores Petroleros de la República Mexicana. o
C
Ú
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

PEP será el único responsable de responder de cualquier acción, reclamo, juicio,
pérdida, daños, Perjuicios, procedimientos, impuestos y gastos relacionados con,
u ocasionados por su personal perteneciente al Sindicato de Trabajadores
Petroleros de la República Mexicana adscrito al Área Contractual. Asimismo
mantendrá al Contratista libre de cualquier responsabilidad que surja en relación
con dicho personal.

19.4. Capacitación a personal de PEP. El Contratista conviene, con base en la
presente Cláusula que, en relación con los Servicios, capacitará a personal de
PEP, incluyendo personal sindicalizado, para su aprovechamiento en las labores
que desempeñe en PEP. Durante la vigencia del Contrato, como parte de cada
Programa de Trabajo, el Contratista presentará a PEP, para su aprobación, el
programa anual de capacitación del personal de PEP aplicable durante el
siguiente año. El presupuesto anual designado para estos programas de
capacitación no deberá ser menor de cero punto cinco por ciento (0.5%) del
Presupuesto total incurrido por el Contratista para la realización de los Servicios
durante el año de que se trate. El Contratista podrá, previa autorización de PEP,
ejercer todo o parte del valor correspondiente al programa de capacitación de un
año durante dicho año o el siguiente, queda entendido que lo previsto en esta
oración no limita la obligación de llevar a cabo el programa de capacitación
correspondiente al siguiente año.

Los Gastos incurridos por el Contratista en relación con dichos programas de
capacitación serán considerados Gastos Elegibles. El programa de capacitación
podrá referirse a entrenamiento, educación formal o comisiones de trabajo al
personal de PEP, transferencia de tecnología, e investigación y desarrollo
conjunto, y podrá incluir temas de tecnología de punta, así como la planeación y
gerenciamiento de proyectos, entre otros. El programa de capacitación deberá
incluir un capítulo referente a la capacitación de personal del Sindicato de
Trabajadores Petroleros de la República Mexicana.

Cuando la capacitación resulte un nuevo proceso, producto, actividad, modelo o
servicio, se estará a lo dispuesto en la Cláusula 29.2.

19.5. Subcontratistas. El Contratista tiene el derecho de utilizar Subcontratistas para la
realización de cualquier tipo de actividades; queda entendido que el Contratista no 2
podrá subcontratar la dirección y control de las actividades. El Contratista será
responsable de que los Subcontratistas cumplan, en la ejecución de sus
actividades, con las estipulaciones aplicables del Contrato y con las Leyes
Aplicables. No obstante cualquier subcontratación, el Contratista continuará siendo
responsable frente a PEP, en todo momento, del cumplimiento de las obligaciones
que adquiera ante PEP por el Contrato; por lo tanto, el Contratista se obliga a
dejar libre y a salvo a PEP de cualquier demanda o reclamación de cualquier tipo,
incluyendo las de carácter laboral, que pudieran presentar los Subcontratistas por
la ejecución de actividades relacionadas con el Contrato. Para la subcontratació
de Servicios por montos superiores a diez millones de  Dólare

50 ls.
74
Contrato No 424102853

íó PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION 0) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

19.6.

19.7.

19.8.

(USD$10,000,000.00), el Contratista deberá emplear los procedimientos definidos
en el Anexo 16.

Transferencia_de tecnología, investigación y desarrollo. El Contratista
conviene, con base en la presente cláusula que, en relación con los Servicios,
promoverá la investigación y desarrollo tecnológico y le transferirá a personal de
PEP tecnología para su aprovechamiento en las labores que desempeñe en PEP.
Durante la vigencia del Contrato, como parte de cada Programa de Trabajo, el
Contratista presentará a PEP, para su aprobación, un capítulo relativo a
transferencia de tecnología, incluyendo tecnología de punta, investigación y
desarrollo tecnológico, así como informes regulares en estas materias. En todo
momento, el personal técnico del Contratista fomentará la investigación y
desarrollo tecnológico y la transferencia de tecnología de punta a personal de
PEP, y PEP podrá aprovechar cualquier conocimiento adquirido por su personal
en cualquier otro proyecto.

Cuando derivado de la transferencia de tecnología resulte un nuevo proceso,
producto, actividad, modelo o servicio, se estará a lo dispuesto en la Cláusula
29.2.

Grado de integración nacional. El Contratista dará preferencia a los bienes y
servicios producidos en México. El grado de integración nacional se calculará con
base en el valor agregado nacional incorporado o creado en México. El Contratista
deberá cumplir con un porcentaje mínimo del cuarenta por ciento (40%), el cual se
calculará y programará de acuerdo con lo establecido en el Anexo 17.

Desarrollo sustentable. El Contratista implementará un programa de apoyo a la
comunidad y al medio ambiente que deberá contribuir al desarrollo sustentable
que beneficie a las comunidades ubicadas o cercanas al Área Contractual. Dicho
programa se deberá basar en los lineamientos del Anexo 18. El programa de
apoyo a la comunidad y al medio ambiente de cada año deberá tener un valor
mínimo equivalente a uno por ciento (1%) del Presupuesto correspondiente al año
de que se trate. Los Gastos incurridos por el Contratista en relación con dichos
programas de apoyo a la comunidad y al medio ambiente serán considerados

Gastos Elegibles.
El Contratista podrá, previa autorización de PEP, ejercer todo o parte del valor a

correspondiente al programa de desarrollo comunitario sustentable de un año
durante dicho año o el siguiente. Queda entendido que lo previsto en este párrafo
no limita la obligación de llevar a cabo el programa de desarrollo comunitari

sustentable correspondiente al siguiente año.

Los programas serán presentados al Grupo Directivo para su revisión como parte
de los Programas de Trabajo.

51 A 4

2
Contrato No 424102853
L remex opta

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE CV,
19.9. Importaciones. El Contratista deberá realizar todos los trámites de aplicación

20.1.

20.2.

general necesarios para la importación de Materiales.

Cláusula 20
Seguros

Estipulación general. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al Contrato son independientes de la contratación de los
seguros a que se hace referencia en esta Cláusula 20 y, en consecuencia, el
alcance de las obligaciones y responsabilidades derivadas de la asunción de tales
riesgos no podrá reducirse en perjuicio de PEP o de terceros como consecuencia
de la falta de contratación o la falta de cobertura suficiente de los mencionados
seguros.

Cobertura de seguro. Con el objeto de cubrir los riesgos inherentes a la
realización de los Servicios, el Contratista deberá obtener y mantener en pleno
vigor y efecto las pólizas de seguros que, conforme a las obligaciones adquiridas
bajo este Contrato, estime necesarias, las que la Experiencia y Prácticas
Prudentes de la Industria requieran o aconsejen, así como aquellas que las Leyes
Aplicables le impongan. Asimismo, será responsabilidad del Contratista la
definición, en las pólizas correspondientes, de los términos y condiciones,
deducibles, límites del aseguramiento y exclusiones.

Cláusula 21

Caso Fortuito o Fuerza Mayor; suspensión y terminación anticipada

21.1.

Caso Fortuito o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del
Contrato si dicho incumplimiento, suspensión o retraso ha sido causado por Caso

Fortuito o Fuerza Mayor. Salvo por lo previsto en el Contrato, las Partes deberán
continuar con el cumplimiento de sus obligaciones tan pronto como el Caso
Fortuito o Fuerza Mayor cese. La Parte que alegue Caso Fortuito o Fuerza Mayor E%
deberá utilizar sus mejores esfuerzos para subsanar, mitigar o corregir los efectos
del Caso Fortuito o Fuerza Mayor. Para los efectos de este Contrato, Caso
Fortuito o Fuerza Mayor significa cualquier acontecimiento, acto o evento fuera del
control de, o imprevisible por la Parte obligada a cumplir con la obligación
correspondiente o que, en caso de que sea previsible, sea inevitable por dicha
Parte cuando hubiera tomado precauciones tendientes a evitar dich
acontecimiento, acto o evento, que imposibilita el cumplimiento de alguna o toda:
las obligaciones derivadas del Contrato, en forma temporal o definitiva, siempre
cuando la Parte que invoca el Caso Fortuito o Fuerza Mayor (i) pruebe |
existencia de tal acontecimiento, acto u evento y la relación de causa y efecto

52 74

”
Contrato No 424102853
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

21.2.

entre el mismo y la obligación u obligaciones incumplidas; y (ii) no haya dado
causa o contribuido materialmente a él, o aceptado expresamente su
responsabilidad. Sujeto a la satisfacción de las condiciones estipuladas en los
subincisos (i) y (ii) anteriores, Caso Fortuito o Fuerza Mayor incluirá los siguientes
actos o eventos: (a) fenómenos de la naturaleza tales como tormentas, huracanes,
inundaciones, terremotos; (b) incendios (cuando no se haya dado causa o
contribuido a ello); (c) guerras (declaradas o no), actos de terrorismo, disturbios
civiles, motines, insurrecciones, actos delictivos de terceros y sabotajes; (d)
cuarentenas y epidemias; (e) desastres de transportación, ya sean marítimos,
ferroviarios, aéreos o terrestres; (f) huelgas, disturbios laborales u otras disputas
laborales en México que no sean motivadas por el incumplimiento de algún
contrato laboral por parte de la Parte en retraso o incumplimiento o auspiciada por
ésta; (g) actos de una autoridad gubernamental que no hayan sido inducidos
voluntariamente o promovidos por la Parte que invoca, ni sobrevengan como
consecuencia de algún incumplimiento de sus obligaciones derivadas de este
Contrato, incluyendo cualquier cambio en las Leyes Aplicables; y (h) la
imposibilidad para alguna de las Partes de obtener a tiempo y de conformidad con
las Leyes Aplicables, a pesar de sus mejores esfuerzos y de haber realizado todos
los pasos bajo su control, cualquier permiso o licencia bajo su responsabilidad de
acuerdo a lo establecido en este Contrato, de cualquier autoridad gubernamental,
necesaria para permitirle a la Parte en retraso o incumplimiento cumplir con sus
obligaciones de conformidad con el Contrato.

Adicionalmente, el Contratista podrá invocar como supuestos de Caso Fortuito o
Fuerza Mayor la imposibilidad de tener acceso bajo condiciones razonables a
porciones de terreno que sean propiedad de terceros, siempre que: (i) hubiere
realizado infructuosamente sus mejores esfuerzos y hubiere realizado todos los
pasos bajo su control y de conformidad con las Leyes Aplicables; (ii) dicha falta de
acceso afecte substancialmente la ejecución de los Servicios o el cumplimiento de
las obligaciones previstas en el Contrato; y (iii) habiendo comunicado por escrito
dicha circunstancia a PEP, éste haya realizado todos los actos bajo su control sin
poder obtener el instrumento legal necesario para el acceso, en un plazo de seis
(6) meses a partir de la mencionada comunicación.

Queda expresamente convenido que el Contratista no podrá invocar Caso Fortuito

o Fuerza Mayor por cualquiera de los siguientes eventos: (i) dificultad económica o

la falta de fondos para continuar prestando los Servicios; o (ii) retraso en la 2
entrega de Materiales.

Como excepción a lo previsto en el inciso f) esta Cláusula 21.1, queda
expresamente convenido que PEP no podrá invocar Caso Fortuito o Fuerza Mayor
por huelgas o conflictos laborales con el Sindicato de Trabajadores Petroleros de
la República Mexicana.

Comunicación. La Parte que alegue Caso Fortuito o Fuerza Mayor deberál
comunicar a la otra Parte, dentro de un término que no excederá de treinta (3l
días, a partir de la fecha en que hubiere tenido conocimiento de: (a) la presencia

53 779,

¿e
Contrato No 424102853

>] PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.Y.

24.3.

21.4.

21.5.

21.6.

del evento de Caso Fortuito o Fuerza Mayor; y (b) el momento en que se estima
que cese el evento de Caso Fortuito o Fuerza Mayor. En caso de que cualquiera
de las Partes no realice la comunicación en el término establecido, perderá su
derecho de invocar el Caso Fortuito o Fuerza Mayor.

Carga de la prueba. La carga de la prueba de Caso Fortuito o Fuerza Mayor
corresponderá a la Parte que invoque dicho Caso Fortuito o Fuerza Mayor.

Suspensión y prórroga de Programa de Trabajo; prórroga del plazo del
Contrato. Si, como resultado de Caso Fortuito o Fuerza Mayor, el Contratista no

puede cumplir con algún Programa de Trabajo, el Programa de Trabajo será
suspendido y prorrogado por un plazo que no exceda el periodo de dicho Caso
Fortuito o Fuerza Mayor y sólo en la medida en que el Programa de Trabajo sea
efectivamente afectado; la suspensión y prórroga se otorgarán en forma
automática siempre que se hubiera cumplido con la comunicación en términos de
la Cláusula 21.2. El Contratista también deberá comunicar a PEP tan pronto como
el Caso Fortuito o Fuerza Mayor cese. La suspensión y prórroga de un Programa
de Trabajo por Caso Fortuito o Fuerza Mayor prorrogará el plazo del Contrato.

Si, como resultado de una causa distinta a Caso Fortuito o Fuerza Mayor que sea
imputable a PEP, resulta necesario suspender parcial o totalmente un Programa
de Trabajo, el Programa de Trabajo será suspendido y prorrogado sólo en la
medida en que el Programa de Trabajo sea efectivamente afectado. En este caso
si PEP no puede recibir ciertos volúmenes de Hidrocarburos Netos, se considerará
que el Contratista entregó a PEP tales volúmenes, considerando para su
determinación, el último dato de medición disponible. La suspensión y prórroga de
un Programa de Trabajo por el supuesto previsto en este párrafo, prorrogará el
plazo del Contrato.

Obligaciones no afectadas por Caso Fortuito o Fuerza Mayor. Nada de lo
establecido en esta cláusula liberará a las Partes de las obligaciones que por su
naturaleza no sean afectadas por el Caso Fortuito o Fuerza Mayor. En caso de
sobrevenir cualquier evento de Caso Fortuito o Fuerza Mayor que suspenda el
cumplimiento de cualquier obligación de las Partes conforme este Contrato, no

suspenderá el cumplimiento del resto de las obligaciones y compromisos >

contractuales no afectados por el evento de Caso Fortuito o Fuerza Mayor.

Terminación anticipada por Caso Fortuito o Fuerza Mayor. En caso de que un
evento de Caso Fortuito o Fuerza Mayor afecte la ejecución de una parte

significativa de los Servicios, y dicha ejecución haya sido suspendida por un,
periodo continuo de ciento ochenta (180) días o más, cualquiera de las Parte:
tendrá derecho, ejercitable mediante notificación dada dentro de los treinta (30)
días siguientes al último día del periodo que corresponda, a solicitar la terminación
del Contrato sin responsabilidad. En todo caso, el periodo de ciento ochenta (18

días a que se refiere este párrafo puede ser ampliado por acuerdo entre la:

54 7 A
Contrato No 424102853

D PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION O PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

21.7.

22.1.

Partes; en caso de desacuerdo respecto de la terminación del Contrato, cualquiera
de las Partes podrá solicitar la intervención del Experto Independiente. La
terminación anticipada por Caso Fortuito o Fuerza Mayor no dará al Contratista
derecho para reclamar pago alguno distinto a la Remuneración.

Situaciones de emergencia. En situaciones de Caso Fortuito o Fuerza Mayor o
emergencia que requieran acción inmediata, el Contratista deberá tomar todas las
acciones adecuadas para controlar la situación lo más pronto posible a fin de
preservar la integridad física de las Personas y proteger el medio ambiente, los
Hidrocarburos y los Materiales, e informar inmediatamente a PEP. El Contratista
deberá sujetar sus acciones al plan de respuesta a emergencias de PEP. El
Contratista comunicará y consultará prontamente con PEP en relación con las
acciones tomadas, en el entendido de que en caso de que PEP o cualquier
autoridad competente no esté satisfecho con las acciones tomadas por el
Contratista o lo considere conveniente a sus intereses, PEP podrá intervenir
directamente y tomar las acciones que considere convenientes, en cuyo caso,
todo gasto en que incurra PEP será reembolsado por el Contratista a PEP.

Cláusula 22
Rescisión, terminación y finiquito

Causas de rescisión por parte de PEP. PEP tendrá derecho a rescindir

administrativamente este Contrato al Contratista, en caso de que ocurra cualquiera
de los siguientes supuestos:

a) el Contratista incumple con el Programa Mínimo Inicial o con la Obligación
Mínima de Trabajo;

b) en caso de renuncia, el Contratista no acepte hacer los pagos por los montos
no ejecutados en términos de la Cláusula 3.3;

c) después de emitida la Comunicación de Continuación, el Contratista modifica
unilateralmente los aspectos que deban ser aprobados por PEP del Plan de
Desarrollo o los Programas de Trabajo;

d) el Contratista incumple con las obligaciones ambientales conforme a la
Cláusula 14.2 y no indemniza a PEP por tal incumplimiento conforme a la
Cláusula 14.3;

e) el Contratista proporciona información fraudulenta o niega el acceso a PEP a
la Información del Contrato;

f el Contratista no presenta cualquiera de las Garantías de Cumplimiento o |
Garantía Corporativa, o no actualiza su monto conforme al Contrato, o no la:
mantiene en vigor conforme al Contrato; ¿

A

55

YX
E Contrato No 424102853
£h Pemex ets
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

9) el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas reporta intencionalmente información falsa relacionada con los
Gastos Elegibles o de cualquier otra forma incumple con cualquier obligación
principal contenida en el Anexo 6;

h) el Contratista o cualquiera de las Empresas Participantes o Compañías
Relacionadas altera dolosamente las mediciones o los medidores o incumple
con sus obligaciones principales previstas en la Cláusula 12;

i) cualquiera de las Empresas Participantes o cualquiera de los Garantes se
liquida o de cualquier otra forma cesa su existencia legal o corporativa, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato;

j) cualquiera de las Empresas Participantes o cualquiera de los Garantes, sin
que alguna otra Empresa Participante o Garante asuma, con autorización de
PEP, sus obligaciones bajo el Contrato: (i) cae en insolvencia; o (ii) es
incapaz de pagar sus deudas al vencimiento de las mismas; o (iii) solicita o
acepta la imposición de un administrador, liquidador o síndico respecto a sus
propiedades o sus ingresos; o (iv) inicia cualquier procedimiento bajo
cualquier legislación para el reajuste o diferimiento de sus obligaciones, de
cualquier parte de las mismas; o (v) solicita la quiebra, concurso mercantil,
reorganización, suspensión de pagos, disolución o liquidación; o (vi) realiza o
permite una cesión general o un arreglo con o para el beneficio de sus
acreedores;

k) ocurren cambios en la organización del Contratista que tengan como
consecuencia que el Contratista no pueda demostrar, a una solicitud que por
tal motivo realice PEP, que mantiene las capacidades financieras requeridas
por las Bases de Licitación;

l) sucede cualquier acontecimiento que bajo la legislación que sea aplicable a
las Empresas Participantes o a los Garantes tenga un efecto análogo a los
acontecimientos mencionados en el inciso (j) anterior, sin que alguna otra
Empresa Participante o Garante asuma, con autorización de PEP, sus
obligaciones bajo el Contrato;

m) el Contratista o las Empresas Participantes, en caso de ser sociedades
extranjeras, o alguno de los accionistas extranjeros del Contratista o de las
Empresas Participantes invoca la protección de su gobierno en relación con
el Contrato o ejerce algún derecho de inmunidad soberana o inmunidad de
jurisdicción al que pudiera tener derecho;

n) cualquiera de las declaraciones del Contratista o de las Empresas
Participantes hechas en la fecha de firma del Contrato demuestra ser
fraudulenta en cualquier aspecto;

o) cualquiera de las Empresas Participantes o Compañias Relacionad
incumple con las obligaciones relativas a la cesión, separación, disminució
de participación o sufre un cambio de control, o la Compañía Líder se separa

56 ls
Rx Contrato No 424102853
EXPLORACION Y PRODUCCION > PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

de sus actividades, sin el consentimiento de PEP, en contravención a lo
previsto en la Cláusula 23; o

p) el Contratista, o cualquiera de las Empresas Participantes o Compañías
Relacionadas es responsable de negligencia inexcusable que resulte en
detrimento significativo a PEP, o de dolo en la ejecución de los Servicios, o
no asume sus obligaciones de indemnización en términos de la Cláusula 24.

22.2. Periodo de cura. En caso de que el Contratista incumpla sus obligaciones bajo el
Contrato y se encuentre en los supuestos que se indican en la Cláusula 22.1,
previo a la determinación de la rescisión, PEP podrá otorgar al Contratista un
periodo de sesenta (60) días para subsanar dicho incumplimiento, sin perjuicio de
hacer efectivas, al término de dicho periodo, las Garantías que en su caso se
hubieren otorgado. Dicho periodo podrá ser prorrogado por PEP.

22.3. Procedimiento de rescisión. Si al concluir el periodo de cura el Contratista no
hubiere subsanado el incumplimiento, PEP iniciará la rescisión conforme a lo
siguiente: (i) notificará el inicio del procedimiento de rescisión al Contratista para
que éste, dentro de los veinte (20)] Días Hábiles siguientes a tal notificación,
manifieste lo que a su derecho convenga y aporte las pruebas que juzgue
pertinentes; y (ii) al término del plazo señalado en el inciso (i) o a la recepción de
los argumentos y pruebas, PEP contará con veinte (20) Días Hábiles para
resolver, de manera fundada y motivada, la rescisión con efectos inmediatos y sin
necesidad de declaración judicial o arbitral. Una vez iniciada la rescisión, PEP se
abstendrá de cubrir los importes resultantes de Servicios no liquidados hasta que
se otorgue el finiquito correspondiente y, en caso necesario, procederá a hacer
efectivas las Garantías.

22.4. Efectos de la rescisión. En caso de que PEP ejerza su derecho a rescindir este
Contrato de conformidad con la Cláusula 22.3, el Contratista deberá pagar a PEP,
los daños directos y Perjuicios que PEP compruebe como resultado del
incumplimiento que dé lugar a la rescisión, en el entendido de que dichos daños
podrán ser cobrados por PEP de las cantidades adeudadas al Contratista que
resulten del finiquito, de las Garantías de Cumplimiento, y sin perjuicio de
cualquier otro recurso legal que PEP pudiera tener conforme al Contrato o las -
Leyes Aplicables. Al operar la rescisión, las Partes procederán al pago que les pri
corresponda, elaborando un finiquito y se procederá a la terminación del Contrato,
sin responsabilidad adicional alguna de PEP frente al Contratista. Como
consecuencia de la rescisión, operará en forma inmediata la reducción de área
considerada en la Cláusula 8.1(c), y PEP tomará control inmediatamente de las
instalaciones en el área.

22.5. Obligaciones subsistentes. En todo caso de terminación del Contrato pol
cualquier razón, el Contratista deberá cumplir con todas las obligaciones
estipuladas en el Contrato que resulten aplicables, incluyendo las relacionada

57 4 %
Contrato No 424102853

>) PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION e PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

22.6.

22.7.

22.8.

con el Abandono e indemnización y pagos por renuncia. El monto asociado a
cualquier incumplimiento será estimado y podrá ser cobrado mediante la Garantía
de Cumplimiento o la Garantía Corporativa.

Derecho de rescisión por parte del Contratista. El Contratista podrá solicitar la

rescisión del Contrato en caso de que PEP incumpla con sus obligaciones de (i)
pago al Contratista, (ii) poner el Área Contractual a disposición del Contratista, o
(iii) contar con los permisos, licencias o autorizaciones a su cargo. El Contratista
también podrá solicitar la rescisión del Contrato en caso de que el incumplimiento
de PEP no pueda ser subsanado. En cualquiera de los supuestos señalados, el
Contratista notificará a PEP para que subsane el incumplimiento de que se trate
dentro de los siguientes sesenta (60) días. Invariablemente, la rescisión por parte
del Contratista requerirá de declaración de autoridad competente.

Transición a PEP. En caso de la terminación del Contrato por cualquier razón, el
Contratista cesará todos los Servicios, excepto aquellos que sean necesarios para
el Abandono, para preservar y proteger las instalaciones relacionadas con los
Servicios ya en proceso o terminados, o para proteger los Materiales que se
encuentren dentro del Área Contractual o en tránsito hacia la misma. El Contratista
deberá entregar a PEP el Área Contractual, así como todos los Materiales
utilizados en los Servicios. Las Partes llevarán a cabo la transición del Área
Contractual, del Contratista a PEP, la cual tendrá una duración de un (1) mes.
Durante la transición, las Partes llevarán a cabo las actividades que consideren
necesarias para que PEP asuma la responsabilidad de las actividades y tome
control de las instalaciones en el área. Las Partes levantarán un acta en la que se
señalen las incidencias relacionadas con la transición a PEP.

El Contratista será responsable ante PEP por las responsabilidades ambientales
existentes en el Área Contractual, según sean determinadas por las Partes
durante la transición a que se refiere esta cláusula y con base en un estudio
ambiental final. Con base en las conclusiones del estudio ambiental final, el
Contratista tendrá las obligaciones a que se refieren las Cláusulas 14.2, 14.3 y
24.1. El estudio será realizado por un tercero especializado propuesto por el
Contratista y aprobado por PEP y su costo se considerará como Gasto Elegible.

El Contratista será responsable por las consecuencias que hubieren surgido por
sus operaciones en el Área Contractual, según sean determinadas con base en un
estudio final adicional al estudio ambiental final señalado en el párrafo anterior,
que se elabore durante la transición a que se refiere esta cláusula. El estudio
deberá ser realizado por un tercero especializado propuesto por el Contratista y
aprobado por PEP y su costo se considerará como Gasto Elegible.

Derecho _de PEP de terminación anticipada. PEP podrá dar por terminad
anticipadamente el Contrato: (i) por Caso Fortuito o Fuerza Mayor, de conformidal

con la Cláusula 21.1; (ii) por no poder determinar la temporalidad de
suspensión, de conformidad con la Cláusula 21.6; (iii) cuando existan causas quí

58 (44
22.9.

23.1.

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V

impidan la ejecución del Contrato, de conformidad con la Cláusula 6.3; y (iv)
cuando no resulte rentable o conveniente de conformidad con el modelo
económico, queda entendido que el único caso en el que PEP podrá invocar la
terminación anticipada de acuerdo con este inciso será cuando, de conformidad
con el Anexo 3, el Flujo de Efectivo Disponible sea igual a cero por doce meses
consecutivos después de haber sido obtenida la primera producción incremental.

Lo anterior, sin perjuicio de los casos previstos en las Cláusulas 6.7 y 7.2. Queda
entendido que el ejercicio de la terminación anticipada no dará al Contratista
derecho alguno.

Finiquito. Al terminar el Contrato por rescisión o por terminación anticipada, las
Partes deberán suscribir un finiquito en el cual se harán constar los ajustes,
revisiones, modificaciones y reconocimientos a que haya lugar, y los saldos a
favor y en contra, así como los acuerdos, ajustes o transacciones que se pacten
para finalizar las controversias que se hayan presentado durante la vigencia del
mismo. Dicho finiquito deberá formalizarse dentro de un plazo de un (1) año,
mismo que podrá ser prorrogado hasta por un periodo igual.

Para los efectos señalados en el párrafo anterior, el Contratista deberá, a solicitud
de PEP, ampliar la vigencia de las Garantías a fin de avalar las obligaciones que
deba cumplir con posterioridad a la terminación del Contrato.

En caso de que el Contratista no comparezca al finiquito, PEP procederá a
realizarlo de manera unilateral y, en su caso, consignará el pago ante la autoridad
jurisdiccional que corresponda.

Las Partes también suscribirán un finiquito, en los términos de esta Cláusula 22.9,
por terminación del Contrato, por el vencimiento natural de plazo o por la extinción
de los efectos en términos de las Cláusulas 3.3, 6.3, 6.7, 7.2, 7.8, 8.1 y 9.3.

Cláusula 23
Cesión y cambio de control

Cesión. El Contratista y las Empresas Participantes no podrán ceder, gravar o
transferir, total o parcialmente, este Contrato o sus derechos u obligaciones 23
derivadas del mismo, incluyendo los derechos de cobro, sin el consentimiento
previo y por escrito de PEP, en el entendido de que PEP podrá negar su
consentimiento si el cesionario no cuenta con las capacidades técnicas o
financieras requeridas por PEP para el cumplimiento de sus obligaciones
conforme al Contrato.

C

PEP no podrá negar ni demorar injustificadamente: (i) la cesión de derechos del
cobro; (ii) la cesión entre Compañías Relacionadas, ni (iii) la cesión ent
Empresas Participantes.

/
59 yá %
Contrato No 424102853
z PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION O) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

23.2.

23.3.

PEP podrá ceder o en cualquier otra forma transferir, en todo o en parte, el
Contrato a cualquiera de sus Compañías Relacionadas.

Los actos a que se refiere esta cláusula no requerirán formalizarse mediante
convenio de acuerdo con lo estipulado en la Cláusula 27, salvo en el caso de que
se trate de una cesión o transferencia total del Contrato.

Separación. Ni la Compañía Líder ni cualquiera de las Empresas Participantes
podrá separarse de las operaciones conjuntas que lleven a cabo para la
prestación de los Servicios conforme a este Contrato sin el consentimiento previo
y por escrito de PEP, el cual no podrá ser negado injustificadamente. Asimismo,
ninguna de las Empresas Participantes podrá reducir su porcentaje de
participación en SPE, según lo previsto en la Cláusula 4.1, sin el consentimiento
previo y por escrito de PEP, el cual no podrá ser negado injustificadamente.

En caso que una de las Empresas Participantes decida transferir su participación
total o parcialmente a un tercero, o a otra Empresa Participante, dicha transacción
deberá contar con el consentimiento previo y por escrito de PEP, en el entendido
que la Empresa Participante que transfiera su participación deberá cumplir todas
sus obligaciones pendientes de acuerdo con lo que acuerde el Grupo Directivo.

Cambio de control. El Contratista y las Empresas Participantes se asegurarán de
no sufrir, directa o indirectamente, un cambio de control durante la vigencia del
Contrato sin el consentimiento previo de PEP; queda entendido que aun cuando el
cambio de control no pudiera ser evitado por el Contratista o por las Empresas
Participantes, PEP podrá rescindir el Contrato conforme a la Cláusula 22.1(n), si
dicho cambio de control se da sin el consentimiento previo de PEP. Para efectos
de lo anterior, “control” del Contratista o de las Empresas Participantes significa el
poder para dirigir o cambiar, directa o indirectamente, la gestión o políticas de
administración del Contratista o de las Empresas Participantes, bien sea mediante
la tenencia de acciones o de otros valores con derecho de voto o a través de
cualquier otro medio.

El Contratista y las Empresas Participantes podrán ceder o transferir acciones,
partes sociales, participaciones, intereses o similares que impliquen cambio de
control a cualquier Compañía Relacionada de cualquier Empresa Participante o a
otra Empresa Participante; en estos casos, PEP no podrá negar ni demorar
injustificadamente la autorización para llevar a cabo tal cesión o transferencia.

Lo previsto en esta Cláusula 23.3 será aplicable al Contratista y a las Empresas

asociaciones sin personalidad jurídica propia.

60

Y»

Participantes con independencia de la forma en que estén organizadas, ya sea
través de la constitución de Personas morales, de consorcios, contratos
Contrato No 424102853

PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
Cláusula 24

Indemnización

24.1. Indemnización. El Contratista indemnizará a PEP y a sus Compañías
Relacionadas, así como a sus empleados, representantes, asesores, directores,
sucesores o cesionarios —y dicha obligación sobrevivirá la terminación del
Contrato por cualquier motivo por los plazos y términos previstos en el Contrato y
las Leyes Aplicables— en contra de cualquiera y toda acción, reclamo, juicio,
demanda, pérdida, costos, daños, Perjuicios, procedimientos, impuestos y gastos,
incluyendo honorarios comercialmente razonables y debidamente documentados
de abogados y costas de juicio, que surjan de o se relacionen con cualquiera de
los siguientes supuestos:

a) cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) a cualquier Persona, incluyendo, sin limitación alguna, a PEP
y a Personas relacionadas con PEP, o a la propiedad de cualquiera de
dichas Personas, que surja como consecuencia de la prestación de los
Semvicios;

b) cualquier daño o lesión —incluyendo muerte— causada por el Contratista,
sus Compañías Relacionadas o cualquiera de sus Subcontratistas
(incluyendo a sus representantes, oficiales, directores, empleados, sucesores
o cesionarios) que sufran los empleados, representantes, invitados o
permisionarios del Contratista, de sus Compañías Relacionadas o de
cualquier Subcontratista, o a la propiedad de dichas Personas, en el caso de
que PEP hubiere tenido que pagar indemnización por cualquier causa alguno
de estos;

c) cualquier daño o Perjuicio causado por el Contratista por alteración nociva a
los Hidrocarburos, o cualquier daño o lesión causado a los recursos
naturales y medio ambiente (incluyendo pero no limitado a, daño o
destrucción de los recursos marinos, vida silvestre, recursos madereros,
estuarios, arroyos, océanos, tierra o aire), o cualesquiera daños y Perjuicios,
derivados del manejo de sustancias, fluidos, combustibles, lubricantes que se
empleen para la prestación de los Servicios o estén en posesión o bajo
control del Contratista;

d) cualquier daño o Perjuicio causado por el Contratista como consecuencia de
su actuar ilícito de conformidad con lo estipulado en la Cláusula 14.3;

e) cualquier daño o Perjuicio causado con motivo de alguna violación del
Contratista, sus Compañías Relacionadas o cualquier Subcontratista a
cualquier derecho de propiedad intelectual o a cualquier compromiso de
confidencialidad; /

61

A

A
¿A Contrato No 424102853
g PEMEX Área Contractual Pánuco

EXPLORACION Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

f) cualquier violación de cualquier Compañía Relacionada o las Empresas
Participantes a las renuncias previstas en las Cláusulas 25.5 y 25.6;

9) cualquier omisión por parte del Contratista, sus Compañías Relacionadas o
cualquier Subcontratista de cumplir con cualquiera de las Leyes Aplicables;

h) cualquier reclamo de cualquier empleado del Contratista, sus Compañías
Relacionadas o de cualquier Subcontratista con base en leyes en materia
laboral o de seguridad social, en el caso de que PEP hubiere tenido que
pagar indemnización en estas materias; y

i) cualquier reclamo, multa o cantidad exigida a PEP por cualquier autoridad, y
que derive del incumplimiento de las obligaciones del Contratista.

Queda expresamente convenido que en ningún caso, ninguna de las Partes será
responsable por daños y perjuicios indirectos, consecuenciales, lucro cesante o
pérdida de oportunidad de negocio.

24.2. Causas de ejecución. PEP tendrá el derecho de hacer efectivas las Garantías
Corporativas en caso de que se actualicen cualquiera de los supuestos señalados
en la Cláusula 24.1 y de conformidad con el modelo que contiene el Anexo 2,
quedando expresamente pactado que no existe prelación alguna para la ejecución
de las Garantías Corporativas frente a la Garantía de Cumplimiento.

Cláusula 25
Ley Aplicable y solución de controversias

25.1. Ley Aplicable. El Contrato se regirá e interpretará de acuerdo con las Leyes de
México. En todo momento durante la vigencia del Contrato, el Contratista dará
cumplimiento a lo establecido en las Leyes Aplicables en la conducción y
ejecución de los Servicios.

25.2. Consultas directas. Las Partes acuerdan, que en el evento de que surja cualquier
controversia, tratarán de resolverla a través de un mecanismo de consultas
directas, con el objeto de intentar un acuerdo negociado entre las Partes. Esta "al
etapa de consultas directas iniciará con una comunicación dirigida por cualquiera
de las Partes a la otra, en el entendido de que cualquiera de las Partes podrá dar
por terminada esta etapa en cualquier momento.

25.3. Experto Independiente. En caso de que las Partes o los miembros del Grupo
Directivo no lleguen a un acuerdo respecto de sus diferencias en materia:
técnicas, de seguridad, salud y protección ambiental, operacionales o relacionada
con cuestiones de contabilidad, impuestos y cálculo de pagos exigibles conforme
al Contrato, las Partes podrán acordar solicitar la opinión o sujetarse a las 9
decisiones de un experto independiente (el “Experto Independiente”). La Parte que

62 (7,
Contrato No 424102853
EXPLORACION Y PRODUCCION Y PETRO-SPM INTEGRATED SERVICES S.A. DE C.V,

desee someter una cuestión a la opinión o decisión del Experto Independiente
propondrá a la otra Parte tres candidatos de la lista definida por las Partes durante
los primeros tres (3) meses posteriores a la Fecha Efectiva, para que, de aceptar
el procedimiento, elija de entre ellos al Experto Independiente dentro de un plazo
de veinte (20) días. Cada Parte pagará sus propios costos en relación con este
procedimiento y los honorarios del Experto Independiente deberán ser cubiertos
por PEP y el Contratista en partes iguales. Dentro de los treinta (30) días
siguientes a que se haya designado al Experto Independiente conforme a lo
previsto en esta Cláusula 25.3, cada Parte proporcionará a éste la información que
posea en relación con el asunto en controversia. El Experto Independiente podrá
convenir una o más reuniones, con una o ambas Partes, para establecer los
puntos específicos en controversia y podrá requerir la información complementaria
que resulte necesaria. El Experto Independiente deberá emitir su opinión o
decisión dentro de los treinta (30) días siguientes a la conclusión del
procedimiento, el cual no podrá exceder de noventa (90) días desde su fecha de
inicio, a menos que las Partes acuerden lo contrario. Las Partes deberán,
ocasionalmente, actualizar la lista a que se refiere esta cláusula, para asegurarse
de que en todo momento haya un número suficiente de expertos calificados en
cada categoría de controversias cubierta por esta Cláusula 25.3, en la inteligencia
de que ninguna Parte podrá nominar un experto que sea Compañía Relacionada o
que de alguna forma esté afiliado con dicha Parte.

25.4. Arbitraje. Cualquier disputa o demanda que surja en relación con el Contrato que
no haya podido ser superada por ninguno de los otros mecanismos de solución de
controversias previstos en el Contrato, incluyendo cuestiones legales relacionadas
con la designación del Experto Independiente o con las opiniones o decisiones
que éste emita, deberá ser resuelta definitivamente mediante arbitraje de estricto
derecho de acuerdo con el Reglamento de Arbitraje de la Cámara de Comercio
Internacional vigente a la fecha de inicio del arbitraje, sin que sean aplicables las
disposiciones relativas al árbitro de emergencia. El derecho aplicable al fondo de
la controversia serán las leyes federales de México. El idioma del arbitraje será el
español, salvo las pruebas documentales que se presenten en idioma distinto cuya
traducción será a cargo de la Parte que las presente. El tribunal arbitral se
integrará por tres miembros: uno nombrado por PEP, otro nombrado por el
Contratista, y el tercero —quien será el presidente— nombrado de conformidad

con el Reglamento de la Cámara de Comercio Internacional. El procedimiento |
C

arbitral tendrá como sede la Ciudad de México, D.F.

Las Partes acuerdan que cualquier información o documento generado con motivo
del arbitraje será tratado de forma confidencial en términos de lo estipulado en la
Cláusula 29.4 con excepción del laudo definitivo, una vez que cause estado y n

se encuentre sujeto a decisión de autoridad competente alguna o en impugnación.

25.5. Renuncia a Embargos Previos al Laudo. Por medio del presente Contrato, las
Partes —en nombre propio y de sus Compañías Relacionadas— renuncian a

63 Le, 4
E Contrato No 424102853
> PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION 19) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

todos y cualesquiera derechos que tengan o puedan tener de solicitar y obtener
Embargos Previos al Laudo. Se considerará que cualquier Parte que solicite un
Embargo Previo al Laudo ha incumplido este Contrato. En caso de un
incumplimiento a esta Cláusula 25.5, la Parte que no haya incumplido tendrá
derecho a que la Parte que haya incumplido le reembolse todos los costos y
gastos en que haya incurrido, incluyendo honorarios razonables de abogados, sin
perjuicio de cualesquiera otros recursos que la Parte que no haya incumplido
tenga derecho a ejercer.

25.6. Renuncia a vía diplomática. El Contratista y las Empresas Participantes
renuncian expresamente, en nombre propio y de todas sus Compañías
Relacionadas, a formular cualquier reclamo por la vía diplomática, bajo pena de
perder en favor del Estado mexicano, y sin que medie declaración judicial o arbitral
alguna, todos sus derechos conforme al Contrato.

25.7. Autonomía de las estipulaciones. La invalidez o ilicitud de una o más de las
estipulaciones del Contrato que sea declarada como tal por el tribunal arbitral, de
ninguna manera afectará la validez, legalidad y exigibilidad de las demás
estipulaciones del presente instrumento.

Cláusula 26
Gobernanza del Contrato

26.1. Esquema de gobernanza y supervisión de actividades. Sin perjuicio de la
obligación del Contratista de garantizar que todos los Servicios se realicen

conforme a lo previsto en el Contrato, los Servicios serán supervisados por el
Grupo Directivo. El Grupo Directivo deberá quedar instaurado dentro de los quince
(15) días siguientes a la Fecha Efectiva, por lo que las Partes deberán designar a
sus representantes durante ese plazo.

26.2. Miembros del Grupo Directivo. El Grupo Directivo estará integrado por dos (2)
miembros o suplentes designados por el Contratista, y por dos (2) miembros o
suplentes designados por PEP, en el entendido de que cualquiera de las Partes
podrá substituir a sus representantes mediante comunicación por escrito a la otra
con cuando menos treinta (30) días de anticipación. Las resoluciones del Grupo
Directivo se tomarán por unanimidad y serán de cumplimiento obligatorio para
ambas Partes. Al menos uno de los representantes del Contratista será su máximo
directivo para el Contrato o funcionario equivalente. Uno de los representantes de
PEP presidirá el Grupo Directivo y adoptará los procedimientos necesarios para la
adecuada conducción del Grupo Directivo.

,
84 4 |

y
26.3.

26.4.

| Contrato No 424102853
5 PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION E) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

Las resoluciones que adopte el Grupo Directivo respecto de cualquier tema no
deberán impedir o frustrar la posibilidad de que el Contratista cumpla con la
Obligación Mínima de Trabajo.

Facultades. El Grupo Directivo será el foro contractual para que las Partes
estudien y acuerden las decisiones que les correspondan en términos del
Contrato, sin perjuicio de las actividades exclusivas de PEP en términos de las
Leyes Aplicables. El Grupo Directivo tendrá las siguientes facultades para el
gobierno del Contrato:

a) promover el cumplimiento oportuno de la Obligación Mínima de Trabajo que
corresponda;

b) gestionar y dar seguimiento a los Servicios;
c) revisar y discutir entre sus miembros la información relativa a los Servicios;

d) acordar y revisar el Plan de Desarrollo, los Programas de Trabajo, y los
Presupuestos, cualquier modificación a ellos, así como su ejecución. Las
aprobaciones de PEP a que se refieren las Cláusulas 7.1, 7.2, 10.1, 10.4,
11.1 y 11.3 se podrán discutir por el Grupo Directivo;

e) revisar programas de unificación, instalaciones conjuntas, estrategia y
sistemas para protección ambiental, programas de desarrollo sustentable y
de capacitación;

f) revisar y dar seguimiento a los programas de subcontratación del Contratista;

g) resolver cualquier asunto o diferencia técnica o administrativa surgida entre
las Partes con motivo de los Servicios o del cumplimiento del Contrato,
incluyendo la revisión de las diferencias durante los periodos en los que el
Contrato prevé que las Partes realizarán un esfuerzo para resolver las
controversias sin la intervención de terceros;

h) aclarar y opinar sobre el alcance de la Experiencia y Prácticas Prudentes de
la Industria aplicadas a situaciones concretas, pudiendo, en su caso, recurrir
al apoyo de Expertos Independientes o de instituciones técnicas nacionales o
internacionales familiarizadas con dichas prácticas; y

i) las demás atribuciones que las Partes acuerden por escrito.

Reuniones. El Grupo Directivo se reunirá cada vez que lo solicite cualquiera de
sus miembros, y cuando menos dos (2) veces al año. Se requerirá la asistencia de
por lo menos un miembro representante de PEP y uno del Contratista para que se
considere constituido el quórum. Cada una de las Partes se hará cargo de los
gastos que implique mantener a sus respectivos miembros en el Grupo Directivo.
Cualquier miembro del Grupo Directivo podrá solicitar la inclusión de cualquiel
asunto en las reuniones.

”m

65 SE
¿A Contrato No 424102853
EXPLORACIÓN Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.
26.5. Solicitud de reunión. El miembro del Grupo Directivo que desee solicitar alguna

26.6.

26.7.

27.1.

reunión deberá enviar su solicitud por escrito al presidente del Grupo Directivo con
cuando menos quince (15) días de anticipación o, en casos urgentes, tan pronto
sea posible. Dicha solicitud deberá ir acompañada de (i) una sugerencia de la
fecha, hora y lugar para llevar a cabo la reunión, (ii) una agenda que indique los
asuntos a ser considerados en la reunión, y (iii) la documentación requerida para
que el Grupo Directivo pueda tomar una decisión informada. Una vez recibida la
solicitud, el presidente del Grupo Directivo deberá programar una reunión en una
fecha que no exceda de treinta (30) días después de recibida la solicitud, en el
entendido de que en caso de que algún miembro del Grupo Directivo comunique al
presidente del Grupo Directivo que no podrá asistir a la reunión convocada, el
presidente del Grupo Directivo deberá reprogramar la reunión a la siguiente fecha
disponible mutuamente aceptable para los miembros pero en ningún caso
después de los diez (10) días siguientes a la fecha originalmente programada. Las
Partes podrán hacer uso de cualquier medio disponible para llevar a cabo las
reuniones, incluyendo videoconferencias y conferencias telefónicas. Salvo acuerdo
de PEP, todas las reuniones en persona deberán llevarse a cabo en México. Si
ambas Partes están de acuerdo, podrán realizarse reuniones sin cumplir con los
requisitos previstos en esta Cláusula 26.5.

Acta. Los miembros del Grupo Directivo levantarán un acta en la que reflejen los
acuerdos tomados durante cada reunión. Dicha acta será elaborada por la
Persona que el presidente del Grupo Directivo designe como secretario. Las
Partes deberán firmar el acta al finalizar la reunión.

Grupos técnicos. El Grupo Directivo podrá establecer los grupos técnicos, según
se requieran, para la ejecución y seguimiento de cualquier asunto en particular; en
el entendido de que las Partes establecerán, cuando menos, un grupo para la
revisión del registro financiero, un grupo para la subcontratación conforme al
Contrato y un grupo para revisar las actividades que deba realizar el personal de
PEP conforme a la Cláusula 19.3. El Grupo Directivo designará el número de
representantes de cada una de las Partes que integrarán dichos grupos técnicos, y
la periodicidad de sus sesiones. Todos los grupos técnicos reportarán al Grupo

Directivo. yl

Cláusula 27
Modificaciones y renuncias

Modificaciones generales. Cualquier modificación a este Contrato deberá
hacerse mediante acuerdo por escrito de ambas Partes y surtirá efectos a partir d

la fecha indicada en el propio acuerdo. Toda renuncia a cualquier estipulación del
Contrato hecha por cualquiera de las Partes deberá contar con el acuerdo por

ss + q

A
Contrato No 424102853
D PEMEX Área Contractual Pánuco

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

escrito de la otra Parte y surtirá efectos a partir de la fecha indicada en el propio
acuerdo.

La aprobación por parte de PEP a un Programa de Trabajo, o a su modificación,
no implica la aprobación de una modificación al Plan de Desarrollo o al
Presupuesto correspondientes. La aprobación por parte de PEP a un Presupuesto,
o a su modificación, no implica la aprobación de una modificación al Plan de
Desarrollo o al Programa de Trabajo correspondiente. La aprobación por parte de
PEP a un Plan de Desarrollo, o a su modificación, no implica la aprobación de una
modificación al Programa de Trabajo o al Presupuesto correspondientes. Las
modificaciones a que se refiere este párrafo se realizarán de conformidad con lo
estipulado en el Contrato, y todas deberán ser expresamente aprobadas por
escrito para surtir efectos.

Las modificaciones para extender el plazo requerirán convenio modificatorio de
conformidad con las Leyes Aplicables.

Las modificaciones que se hagan al Contrato en términos de esta cláusula, no
implican novación de las obligaciones de las Partes.

27.2. Modificaciones por cambio de ley. En la medida en que sea permitido por las
Leyes Aplicables, las Partes acuerdan que este Contrato podrá ser modificado en
caso de que derivado de los cambios a las Leyes Aplicables se otorguen
condiciones o reglas más favorables con respecto al Contrato. Las modificaciones
al Contrato por cambio de ley deberán ser acordadas por escrito entre las Partes y
surtirán efectos a partir de la fecha de tal acuerdo.

En caso de modificación o creación de Leyes Aplicables que afecten los derechos
adquiridos de cualquiera de las Partes, el Contrato se modificará para restituir el
balance económico original, en la medida de lo posible, por mutuo acuerdo y
siempre que resulte conveniente para las Partes.

Cualquier diferencia sobre la procedencia de las modificaciones al Contrato
conforme a esta cláusula podrá someterse a arbitraje, conforme a la Cláusula
25.4.

Las modificaciones por cambio de ley en materia de Impuestos se regirán por lo Í
dispuesto en la Cláusula 30.

Cláusula 28
Relación de las Partes

Nada de lo aquí contenido está destinado a crear o se considerará o se interpretará que
crea alguna sociedad o asociación entre las Partes. Ninguna de las Partes tendrá la
autoridad o el derecho, ni se declarará con autoridad o derecho, para asumir, crear o'
comprometer alguna obligación de cualquier clase, expresa o implícita, en representación €
de o en nombre de alguna otra de las Partes. Ninguna estipulación en este Contrato

67 Y |
Contrato No 424102853
SD PEMEX Área Contractual Pánuco
EXPLORACION Y PRODUCCION (> PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

constituirá al Contratista o a sus empleados, Subcontratistas, agentes o representantes en
un representante de PEP. El Contratista será considerado en todo momento como un
contratista independiente de servicios y será responsable de sus propias acciones, las
cuales estarán sujetas en todo momento a lo previsto en el Contrato. Cada Parte será
responsable de su organización para cumplir con el objeto del Contrato y sus obligaciones.
La participación de representantes de las Partes en el Grupo Directivo no constituirá una
organización; asimismo, dicha participación no podrá ser interpretada como una restricción
de una Parte para con la otra en relación con su organización.

Cláusula 29
Información, propiedad industrial y confidencialidad

29.1. Propiedad de información. La tecnología, los planos, diseños, dibujos, datos
geológicos, geofísicos, geoquímicos, de ingeniería, registros de medición,
perforación, terminación, producción, operación, informes técnicos, económicos y
científicos, Documentos Técnicos y cualquier otra clase de información relativa a
los Servicios y al Área Contractual (la “Información del Contrato”), será propiedad
de PEP. PEP también será propietario de cualquier muestra geológica, mineral o
de cualquier otra naturaleza, obtenida por el Contratista en los Servicios, las
cuales deberán ser entregadas por el Contratista a PEP inmediatamente después
de que el Contratista haya concluido los estudios y evaluaciones que haga al
respecto. El original de dicha información deberá ser entregado a PEP tan pronto
como sea posible después de que sea generado, en el entendido de que el
Contratista podrá mantener copia únicamente para efectos del cumplimiento de
sus obligaciones conforme al Contrato. El Contratista podrá usar la Información del
Contrato, sin costo alguno y sin restricción, para el procesamiento, evaluación,
análisis y cualquier otro propósito relacionado exclusivamente con los Servicios,
pero no para otro uso ni para su venta; en el entendido de que el Contratista
deberá también entregar a PEP cualquier reporte de los resultados de dicho
procesamiento, evaluación o análisis. Nada de lo previsto en el Contrato limitará el
derecho de PEP de usar, vender o de cualquier otra forma disponer de la
Información del Contrato. A

29.2. Propiedad industrial.

La información, procesos, tecnología y prácticas del Contratista que sean
considerados derechos exclusivos en términos de las Leyes Aplicables —queda
entendido que no se incluyen información, procesos, tecnologías y prácticas en
proceso de registto— podrán ser utilizados en los Servicios en el Área
Contractual; el uso de licencias o similares no serán considerados como Gastos
Elegibles. Queda entendido que PEP mantendrá en forma confidencial tal
información, procesos, tecnologías y prácticas del Contratista que sean

considerados derechos exclusivos.
— 24,
Contrato No 424102853

EXPLORACIÓN Y PRODUCCION E PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

29.3.

29.4.

29.5.

Todos los procesos, tecnologías, prácticas y propiedad industrial que se
desarrollen en virtud del Contrato serán propiedad conjunta del Contratista y de
PEP y podrán ser utilizados sin costo alguno por cualquiera de las Partes o por
sus Compañías Relacionadas en sus propias actividades, sin necesidad de
consentimiento de la otra Parte. Sin embargo, en caso de comercializarse por
cualquiera de las Partes, los frutos de tal comercialización serán compartidos a
partes iguales entre las Partes.

Confidencialidad del Contrato. El Contrato y sus modificaciones no serán
confidenciales, de conformidad con las Leyes Aplicables.

Confidencialidad. La Información del Contrato será tratada por el Contratista de
forma confidencial, por lo que su contenido total o parcial no será revelado en
forma alguna a terceros sin el previo consentimiento por escrito de PEP. El
Contratista podrá suministrar información a sus Compañías Relacionadas,
subsidiarias, auditores, asesores legales o a las instituciones financieras
involucradas en el Contrato en la medida que sea necesario, en el entendido de
que estas compañías, Personas o instituciones también deberán mantener la
confidencialidad de tal información. El Contratista tomará todas las acciones
necesarias o apropiadas para asegurar que sus trabajadores, agentes, asesores,
representantes, abogados, Compañías Relacionadas y Subcontratistas, así como
los trabajadores, agentes, representantes, asesores y abogados de los
Subcontratistas y de las Compañías Relacionadas, cumplan con la misma
obligación de confidencialidad prevista en el Contrato. Los informes, datos y
documentos que llegaren a poder del Contratista por razones del Contrato también
deberán ser tratados con el mismo carácter de confidencialidad. Las
estipulaciones de esta Cláusula 29 continuarán vigentes por diez (10) años
después de la terminación por cualquier motivo del Contrato, ya que constituyen
obligaciones continuas. El incumplimiento de esta cláusula dará origen a una
indemnización por parte del Contratista a favor de PEP por daños y Perjuicios en
términos de la Cláusula 24.

Excepción a la confidencialidad. No obstante lo previsto en la Cláusula 29.2, la
obligación de confidencialidad no será aplicable a: (i) la información de dominio
público que no haya sido hecha pública a través de un incumplimiento del
Contrato; (ii) la información que haya sido obtenida con anterioridad a su
divulgación sin violar alguna obligación de confidencialidad; (iii) la información
obtenida de terceros que tengan derecho a divulgarla sin violar una obligación de
confidencialidad; y (iv) la información que deba ser divulgada por requerimiento de
leyes o requerimiento de autoridades gubernamentales, siempre que (a) el hecho
de no divulgarla sujetaría a la Parte requerida a sanciones civiles, penales o
administrativas y (b) la Parte requerida notifique a la Parte afectada con toda
prontitud la solicitud de dicha divulgación. En el caso a que se refiere el inciso (iv)
anterior, la Parte afectada podrá solicitar a la Parte requerida que impugne ante

69 Dn

39
2 PEMEX entro No 424102853

rea Contractual Pánuco
EXPLORACION Y PRODUCCION 6) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

los tribunales competentes la orden de divulgación, en cuyo caso la Parte afectada
deberá cubrir cualquier costo generado por la impugnación.

Cláusula 30
Impuestos

Cada una de las Partes deberá cumplir durante el plazo y ejecución de los Servicios con
los Impuestos que le correspondan, en el entendido de que PEP realizará las retenciones
que, en todo caso, esté obligado a realizar de conformidad con las Leyes Aplicables y en
ese caso, PEP no reembolsará al Contratista por las cantidades retenidas. En virtud de lo
anterior, el Contratista será responsable y pagará todos los Impuestos que graven al
Contratista o a sus directivos y empleados en relación con la celebración o cumplimiento
de este Contrato. Queda expresamente entendido que PEP será responsable del pago de
cualquier impuesto al valor agregado que aplique.

En caso de modificación o creación de Leyes Aplicables respecto a Impuestos aplicables
exclusivamente a prestadores de servicios de petróleo y gas, el Contrato podrá ser
modificado, por mutuo acuerdo y siempre que resulte conveniente para las Partes.

Cláusula 31
Comunicaciones

Todas las notificaciones y demás comunicaciones hechas bajo este Contrato deberán ser
por escrito y serán efectivas desde la fecha en que el destinatario las reciba, ya sea en la
dirección o correo electrónico siguientes:

A PEP:

Administración del Activo de Producción Poza Rica-Altamira, con atención al Ing.
Juan Gilberto León Loya, Coordinador de Administración de Contratos Integrales
del Activo de Producción Poza Rica Altamira, al domicilio ubicado en el Edificio
CASES de PEP Región Norte, calle Ferrocarril s/n esquina Boulevard Poza Rica,
Colonia Aviación Vieja, Poza Rica de Hidalgo, Ver. CP 93370, Tel. 01(782)-826-
1000 ext. 33908 o al correo electrónico:juan.gilberto.leon(Ypemex.com

A la Compañía Líder:

Calle Prolongación 27 de febrero, No. 4506

Colonia Tabasco 2000

Código Postal 86035

Villahermosa, Tabasco, México '/
Teléfono: 01(993)3177790

Correo electrónico: harrv.bockmeulentpetrofac.com

70 Es

Xx
== Contrato No 424102853
EXPLORACION Y PRODUCCION Y) PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

ASPE:

Calle Prolongación 27 de febrero, No. 4506

Colonia Tabasco 2000

Código Postal 86035

Villahermosa, Tabasco, México

Teléfono: 01(993)3177790

Correo electrónico: harrv.bockmeulenOpetrofac.com

A DOWELL SCHLUMBERGER DE MÉXICO S.A. DE C.V.
Calle Ejercito Nacional No. 350, piso 5

Colonia Chapultepec Morales

Código Postal 11570

Ciudad de México, D.F, México

Teléfono: 01(55)5263.3000

Correo electrónico: Brash2MHexchange.slb .com

A PETROFAC MÉXICO S.A DE C.V:

Calle Prolongación 27 de febrero, No. 4506

Colonia Tabasco 2000

Código Postal 86035

Villahermosa, Tabasco, México

Teléfono: 01(993)3177790

Correo electrónico: harrv.bockmeulenOpetrofac.com

o en cualesquiera otras direcciones, según cada Parte comunique a la otra.

Considerando el tipo de información de que se trate, las Partes acordarán la forma en que
la misma deberá ser entregada.

Xx

Cláusula 32
Totalidad del Contrato

Este Contrato es una compilación completa y exclusiva de la totalidad de las
estipulaciones que rigen el acuerdo entre las Partes con respecto al objeto del Contrato y
reemplaza y substituye cualquier convenio o entendimiento sobre dicho objeto. Ninguna
declaración de agentes, empleados o representantes de las Partes que pudiera haberse
hecho antes de la celebración del Contrato tendrá validez en cuanto a la interpretación d
los términos del Contrato, con excepción de las respuestas formales y por escrito dada
por PEP en las juntas de aclaraciones conforme a las Bases de Licitación, en el entendido
de que en caso de que exista un conflicto entre dos de dichas respuestas, la posterior el
tiempo prevalecerá y, en caso de que hubiera conflicto entre una respuesta y una

Ln,

AN
L) PEMEX

EXPLORACION Y PRODUCCION 6

Contrato No 424102853
Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

estipulación del Contrato, la estipulación del Contrato prevalecerá. Quedan incorporados,
formando parte indivisible e integrante del Contrato, los siguientes Anexos:

Anexo 1
Anexo 2
Anexo 3
Anexo 4
Anexo 5
Anexo 6
Anexo 7
Anexo 8
Anexo 9
Anexo 10
Anexo 11
Anexo 12
Anexo 13
Anexo 14
Anexo 15
Anexo 16
Anexo 17
Anexo 18
Anexo 19

Área Contractual

Garantía Corporativa

Remuneración

Inventario de activos y producción base
Comunicación de Continuación
Procedimientos de Registro Financiero
Programa Mínimo Inicial y Obligación Mínima de Trabajo
Puntos de Medición y nominación

Informe de Evaluación

Plan de Desarrollo

Permisos

Garantía de Cumplimiento: carta de crédito
Garantía de Cumplimiento: fianza
Indicadores Clave de Desempeño
Abandono

Lineamientos para subcontratación

Grado de integración nacional

Desarrollo sustentable

Participación consorcial

Cláusula 33
Idioma

El idioma del Contrato es el español. Todas las notificaciones, renuncias y otras
comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán ser en español. La versión en español del Contrato prevalecerá sobre

cualquiera de sus traducciones, las cuales no tendrán validez legal.

al

72 7
== Contrato No 424102853
Ey PEMEX Área Contractual Pánuco
PETRO-SPM INTEGRATED SERVICES S.A. DE C.V.

EXPLORACIÓN Y PRODUCE]

Cláusula 34
Compromiso contra la Corrupción

Las Partes manifiestan que durante las negociaciones y para la celebración del presente
Contrato se han conducido con apego a las reglas de conducta para combatir la extorsión
y el soborno publicadas por la Cámara de Comercio Internacional (las “Reglas”) y que se
comprometen a actuar conforme a las mismas durante la ejecución del mismo hacia sus
contrapartes y hacia terceros. Las Partes aceptan expresamente que la violación a estas
declaraciones o a las Reglas implica un incumplimiento sustancial del presente Contrato.

Este Contrato se firma en dos (2) ejemplares, con el mismo significado y efecto, y cada
uno será considerado como un original.

Poza Rica de Hgo., Veracruz a los 20 días del mes de agosto de 2012

POR PEMEX — EXPLORACIÓN Y POR EL CONTRATISTA
PRODUCCIÓN PETRO-SPM INTEGRATED SERVICES
S.A. DEC.V.

C.P. Pedf'o Y flázquez Velázquez E berto Bockmeulen
Gerenfé de Slministros y Servicios poderado General
Administrativos R.N., SAF
”EMPRESAS PARTICIPANTES”

lod

Ing. Henricus Alberto Bockmeulen

AAA Ó ,

Ing. Enrique Brash Espinosa

Apoderado General Director General de la sociedad
DOWELL SCHLUMBERGER DE MÉXICO PETROFAC MÉXICO $. A. DE C. V.
S. A. DEC. V.

73
Contrato No 424102853

EXPLORACION Y PRODUCCION 6 PETRO-SPM INTEGRATED SERVICES S.A. DE CV.

Sanción jurídica conforme a oficio No.
DJ/SJCPP/GJEP/SSJRNPR/4812/2012

Lic. Eduardo Montesinos Martínez
Subgerente de Servicios Jurídicos

¡ON POZA RICA-

REVISION ADMINISTRATIVA REVISION TECNICA

onges Barra
Superintendente de/Contratación de Obras,
Subgerencia de Recursos Materiales, R.N. lontratos Integrales de Exploración y

Producción APPRA

Se límita a los aspectos técnicos, sin prejuzgar por los parámetros
técnicos, las reservas y producción expresadas en el presente instrumento.

Las presentes firmas corresponden al Contrato de Servicios para la Exploración, Desarrollo y Producción de
Hidrocarburos, en el Área Contractual Pánuco No. 424102853, celebrado el día 20 de Agosto de 2012 entre
PEMEX Exploración y Producción y Petro-SPM Integrated Services S.A. de C.V., así como Dowell Schlumberger
de México S.A. de C.V. y Petrofac México S.A de C.V. como Empresas Participantes, el cual consta de 74 hojas
más sus anexos correspondientes.
